



Exhibit 10.9




CERTAIN INFORMATION (INDICATED BY “[…***…]”) AND SCHEDULES HAVE BEEN EXCLUDED
FROM THIS AGREEMENT BECAUSE SUCH INFORMATION (I) IS NOT MATERIAL AND (II) WOULD
BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


SHARE PURCHASE AGREEMENT
By and Between
Amgen Inc.
and
BeiGene, Ltd.
Dated as of October 31, 2019









--------------------------------------------------------------------------------





BEIGENE, LTD.
SHARE PURCHASE AGREEMENT
This SHARE Purchase Agreement (the “Agreement”) is made and entered into as of
October 31, 2019 (the “Signing Date”), by and between BeiGene, Ltd., an exempted
company incorporated in the Cayman Islands (the “Company”), and Amgen Inc., a
Delaware corporation (the “Investor”).
WHEREAS, the Company and the Investor are entering into that certain
Collaboration Agreement, by and between the Company and the Investor, of even
date herewith (the “Collaboration Agreement”);
WHEREAS, the obligations in the Collaboration Agreement are conditioned upon the
execution and delivery of this Agreement, pursuant to which the Company will
issue and sell to the Investor a number of its Ordinary Shares (as defined
herein), as provided for herein;
WHEREAS, the Investor desires to purchase and subscribe for, and the Company
desires to sell and issue, Two Hundred Three Million Two Hundred Eighty-Two
Thousand Eight Hundred Twenty (203,282,820) Ordinary Shares (the “Firm Shares”)
at a purchase price of $13.45 per Firm Share (the “Per Firm Share Purchase
Price”), for an aggregate purchase price of Two Billion Seven Hundred
Thirty-Four Million One Hundred Fifty-Three Thousand Nine Hundred Twenty Nine
Dollars ($2,734,153,929) (the “Firm Shares Purchase Price”) on the terms and
conditions set forth herein; and
WHEREAS, prior to or concurrently with the execution and delivery of this
Agreement, and as a condition and material inducement to the Investor’s
willingness to enter into this Agreement, the Investor has received fully
executed support agreements in the form attached hereto as Exhibit A (each, a
“Support Agreement”) from each of the Persons set forth on Schedule 1.1 hereof.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.
Definitions. When used in this Agreement, the following terms shall have the
respective meanings specified below:

“Action” shall mean any action, cause or action, suit, prosecution,
investigation, litigation, arbitration, hearing, order, claim, complaint or
other proceeding (whether civil, criminal, administrative, investigative or
informal) by or before any Governmental Authority or arbitrator.
“Activist Investor” shall mean any Person that (i) in the reasonable judgment of
the Investor’s board of directors, holds or will acquire and hold securities of
the Company other than in the ordinary course of business and not with the
purpose or the effect of changing or influencing control of the Company, as such
terms are used in Rule 13d-1 of the Exchange Act, (ii) has filed a Schedule 13D
with respect to the Company’s securities indicating that such Person held
securities of the Company with the purpose or the effect of changing or
influencing control of the Company, (iii) has, at any time within the two years
preceding the date of the proposed transfer, publicly acted with the purpose or
the effect of changing or influencing control of a company having a class of
securities registered under Section 12 of the Exchange Act without the approval
or recommendation of the board of directors or similar governing body of such
company, or (iv) has been previously identified in writing to the Investor by
the Company as a Person that is acting with the purpose or the effect of
changing or influencing control of the Company or that within the two years
preceding the date of the proposed transfer has acted with the purpose or the
effect of changing or influencing control of the Company; provided, that the
foregoing is not intended to apply to the activities of any member of the board
of directors of the Company, with respect to the Company, taken in good faith
solely in his or her capacity as a director of the Company. An “Activist
Investor” shall also include any other Person that is an Affiliate of a Person
referenced in any of the foregoing clauses (i) through (iv), and shall exclude
any Person with respect to which the Company has agreed in writing shall not be
considered an “Activist Investor” (it being understood that a Person shall be
considered not to be an Activist Investor if such Person shall have agreed in
writing with the Company that such Person will acquire and hold securities of
the Company in the ordinary course of business and not with the purpose or the
effect of changing or influencing control of the Company).
“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. For the purposes of this Agreement, in no event shall the
Investor or any of its Affiliates be deemed Affiliates of the Company or any of
its Affiliates, nor shall the Company or any of its Affiliates be deemed
Affiliates of the Investor or any of its Affiliates.





--------------------------------------------------------------------------------





“American Depositary Receipts” shall mean the certificates issued by the
Depositary evidencing the American Depositary Shares.
“American Depositary Shares” shall mean shares issued by the Depositary pursuant
to the Deposit Agreement, each representing 13 Ordinary Shares.
“beneficially owns” (including the correlative terms “beneficial ownership,”
“beneficially owned,” “beneficial owner” or “beneficially owning”) shall mean
beneficial ownership within the meaning of Rule 13d-3 and Rule 13d-5 under the
Exchange Act.
“Business Day” shall mean any day except Saturday, Sunday and any day on which
banking institutions in New York, New York, generally are closed as a result of
federal, state or local holiday.
“Change of Control” shall mean, with respect to a Person, any of the following
events: (i) any Person is or becomes the beneficial owner (as such term is
defined in Rule 13d-3 under the Exchange Act, except that a Person shall be
deemed to have beneficial ownership of all shares that any such Person has the
right to acquire, whether such right which may be exercised immediately or only
after the passage of time), directly or indirectly, of a majority of the total
voting power represented by all shares of such Person’s outstanding capital
stock; (ii) such Person consolidates with or merges into another corporation or
entity, or any corporation or entity consolidates with or merges into such
Person, other than (A) a merger or consolidation which would result in the
voting securities of such Person outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) a majority of the combined voting power of the voting securities of
such Person or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of such Person (or similar transaction)
in which no Person becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of all shares of capital stock of such
Person, or (iii) such Person conveys, transfers or leases all or substantially
all of its assets, to any Person other than a wholly owned Affiliate of such
Person.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended.
“Competitor” shall mean any Person that is, or is an Affiliate of any other
Person that is, in the reasonable judgment of Investor’s board of directors, in
direct competition with, or controls any Person in direct competition with, the
Company. For the avoidance of doubt, any company that is listed as a competitor
of the Company in SEC Documents pursuant to Item 101 of Regulation S-K
promulgated under the Exchange Act shall be deemed a competitor of the Company.
“Consent” shall mean any, internal or external, approval, authorization,
consent, license, franchise, Order, registration, notification, permit,
certification, clearance, waiver or other confirmation of or by a Governmental
Authority, other Person or company body.
“Contract” shall mean, with respect to any Person, any written agreement,
contract, commitment, indenture, note, bond, loan, license, sublicense, lease,
sublease, undertaking, statement of work or other arrangement to which such
Person is a party or by which any of its properties or assets are subject.
“control” (including the correlative terms “controlled by,” “controlling,” and
“under common control with”), as applied to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership or voting of securities, by contract or otherwise.
“Deposit Agreement” shall mean the Deposit Agreement, dated as of February 5,
2016, as amended from time to time, among the Company, the Depositary, and
holders from time to time of the American Depositary Receipts.
“Deposit Shares” shall mean the American Depositary Shares into which the Shares
may be exchanged upon deposit thereof with the Depositary pursuant to the
Deposit Agreement.
“Depositary” shall mean Citibank, N.A.
“Disposition” or “Dispose of” shall mean any (i) offer, pledge, sale, contract
to sell, sale of any option or contract to purchase, purchase of any option or
contract to sell, grant of any option, right or warrant for the sale of, or
other disposition of or transfer of any Ordinary Shares, American Depositary
Shares or Ordinary Share Equivalents, including, without limitation, any “short
sale” or similar arrangement, or (ii) swap, hedge, derivative instrument, or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of Ordinary Shares,
American Depositary Shares or Ordinary Share Equivalents, whether any such swap
or transaction is to be settled by delivery of securities, in cash or otherwise.





--------------------------------------------------------------------------------





“Employee Benefit Plan” shall mean any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA, whether or not subject to ERISA), any
severance, employment, incentive or bonus, retention, change in control,
deferred compensation, termination pay, profit sharing, retirement, welfare,
post-employment welfare, fringe benefit, vacation or paid time off, equity or
equity-based or any other plan, policy, program, agreement, contract or
arrangement that is sponsored, maintained, contributed to, or required to be
contributed to by the Company or any of its Subsidiaries or under or with
respect to which the Company or any of its Subsidiaries has any current or
contingent liability or obligation.
“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended, and the rulings and regulations thereunder.
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
“GAAP” shall mean generally accepted accounting principles in the United States.
“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.
“Health Care Laws” shall mean all applicable Laws relating to pricing,
marketing, provision, sale, distribution, coverage, or reimbursement of a drug,
biological or medical device.
“HK Listing Rules” shall mean the Rules Governing the Listing of Securities on
The Stock Exchange of Hong Kong Limited.
“HK Stock Exchange” shall mean The Stock Exchange of Hong Kong Limited.
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereto.
“Indebtedness” shall mean, with respect to any Person at any applicable time of
determination, without duplication, (a) all liabilities and obligations for
borrowed money, (b) all liabilities and obligations evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (c) all
liabilities and obligations under or in respect of swaps, hedges or similar
instruments, (d) all liabilities and obligations in respect of performance
bonds, bank overdrafts, letters of credit and similar instruments, (e) all
liabilities and obligations (contingent or otherwise) arising from or in respect
of (i) deferred compensation arrangements, or (ii) pension plans, (f) all
guaranties in connection with any of the foregoing, and (g) all accrued
interest, prepayment premiums, fees, penalties, expenses or other amounts
payable in respect of any of the foregoing.
“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and ordinances of any Governmental Authority.
“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal or first offer, preemptive right or other restriction of any
nature, whether voluntarily incurred or arising by operation of Law, including
any restriction on the voting of any security, any restriction on the transfer
of any security or other asset, and any restriction or defect on the possession,
exercise or transfer of any other attribute of ownership of any asset.
“Material Adverse Effect” shall mean any change, condition, event, effect,
circumstance, development or occurrence (each, an “Effect”) that, individually
or when taken together with all other effects that have occurred prior to the
date of determination of the occurrence of the Material Adverse Effect (a) has,
or would reasonably be expected to have, a materially adverse effect on the
business, clinical or pre-clinical programs, intellectual property, condition
(financial or other), assets, properties, liabilities or results of operations
of the Company and its Subsidiaries, taken as a whole, (b) would reasonably be
expected to prevent, materially impede or materially delay the Closing or any
other transactions contemplated by this Agreement or the Collaboration
Agreement, (c) would materially and adversely affect the ability of the Company
to perform its obligations under the Collaboration Agreement, or (d) would
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement; provided, however, that in no event shall any
of the following occurring after the date hereof, alone or in combination, be
deemed to constitute, or be taken into account in determining whether a Material
Adverse Effect has occurred: (i) changes in the Company’s industry generally or
in conditions in the PRC or global economy or capital or financial markets
generally, including changes in interest or exchange rates, (ii) any Effect
caused by the announcement or pendency of the transactions contemplated by the
Transaction Agreements, or the identity of the Investor or any of its Affiliates
as the Investor in connection with the transactions contemplated by this
Agreement or as a participant in the Collaboration Agreement, (iii) the
performance of





--------------------------------------------------------------------------------





this Agreement, the Collaboration Agreement and the transactions contemplated
hereby and thereby, including compliance with the covenants set forth herein and
therein, or any action taken or omitted to be taken by the Company at the
written request or with the prior written consent of the Investor, (iv) changes
in general legal, regulatory, political, economic or business conditions or
changes to GAAP or interpretations thereof occurring after the date hereof that,
in each case, generally affect the biotechnology or biopharmaceutical
industries, (v) acts of war, sabotage or terrorism occurring after the date
hereof, or any escalation or worsening of any such acts of war, sabotage or
terrorism, or (vi) earthquakes, hurricanes, floods or other natural disasters
occurring after the date hereof; provided, however, that with respect to clauses
(i), (iv), (v) and (vi), such Effects, alone or in combination, may be deemed to
constitute, or be taken into account in determining whether a Material Adverse
Effect has occurred, but only to the extent such Effects disproportionately
affect the Company and its Subsidiaries compared to other participants in the
biotechnology or biopharmaceutical industries.
“Material Contract” shall mean any Contract entered into by the Company or any
of its Subsidiaries or which binds their respective properties or assets and
that is required under the Exchange Act to be filed as an exhibit to a Company
SEC Document pursuant to Item 601(b)(10) of Regulation S-K.
“NASDAQ” shall mean the NASDAQ Stock Market LLC.
“Order” shall mean any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.
“Ordinary Share Equivalents” shall mean any securities of the Company which
would entitle the holder thereof to acquire at any time Ordinary Shares or
American Depositary Shares, including, without limitation, any debt, preferred
shares, rights, options, warrants or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, Ordinary Shares or American Depositary Shares.
“Ordinary Shares” shall mean ordinary shares, par value $0.0001 per share, of
the Company.
“Permitted Transferee” shall mean an Affiliate of the Investor that is wholly
owned, directly or indirectly, by the Investor; it being understood that for
purposes of this definition “wholly owned” shall mean an Affiliate in which the
Investor owns, directly or indirectly, at least ninety-nine percent (99%) of the
outstanding capital stock or ownership interests of such Affiliate; provided,
however, that no such Person shall be deemed a Permitted Transferee for any
purpose under this Agreement unless: (a) the Investor shall have, within five
(5) days prior to such transfer, furnished to the Company written notice of the
name and address of such Permitted Transferee, details of its status as a
Permitted Transferee and details of the Ordinary Shares, American Depositary
Shares or Ordinary Share Equivalents to be transferred, (b) the Permitted
Transferee, prior to or simultaneously with such Transfer, shall have agreed in
writing to be subject to and bound by all restrictions and obligations set forth
in this Agreement as though it were the Investor hereunder, and (c) the Investor
acknowledges that it continues to be bound by all restrictions and obligations
set forth in this Agreement.
“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.
“Purchase Price” shall mean the Firm Shares Purchase Price plus, if Incremental
Shares are issued, the product of the number of Incremental Shares times the Per
Incremental Share Purchase Price.
“PRC” shall mean the People’s Republic of China.
“SEC” shall mean the U.S. Securities and Exchange Commission.
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Shareholder Approval” shall mean all approvals of the Company’s shareholders
required for the Company (i) to issue the Firm Shares and the Incremental Shares
and (ii) to enter into this Agreement and the Collaboration Agreement, in each
case in accordance with the HK Listing Rules.
“Shares” shall mean the Firm Shares together with the Incremental Shares, if
issued.
“Standstill Period” shall mean the period from and after the Signing Date until
the later of (i) the first (1st) anniversary of the date as of which the
Investor ceases to have the right to appoint a Designated Director pursuant to
Section 5.12 and (ii) the date as of which the Investor holds less than five
percent (5%) of the then outstanding share capital of the Company.





--------------------------------------------------------------------------------





“Tax” or “Taxes” shall mean any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.
“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, filed or required to be
filed with any Governmental Authority.
“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Investor, the Company or any Affiliate of the Investor or the Company.
“Transaction Agreements” shall mean this Agreement, the Collaboration Agreement
and the Guarantee Agreement executed by the Company in connection with the
Collaboration Agreement.
“Transfer” by any Person shall mean directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly Dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar Disposition of, any securities
beneficially owned by such Person or of any interest (including any voting
interest) in any securities beneficially owned by such Person. For the avoidance
of doubt, a transfer of control of the direct or indirect beneficial ownership
of securities is a Transfer of such securities for purposes of this Agreement.
“Transfer Agent” shall mean Citibank, N.A. for American Depositary Shares, or
Mourant Governance Services (Cayman) Limited for Ordinary Shares, or any
successor transfer agent of the Company, as applicable.
2.
Closing, Delivery and Payment.

2.1.
Closing. Subject to the terms and conditions hereof, and in reliance on the
representations, warranties, covenants and other agreements hereinafter set
forth, at the closing of the transactions contemplated hereby (the “Closing”),
the Company hereby agrees to issue to the Investor, and the Investor agrees to
subscribe for, the Shares, free and clear of all Liens, for an aggregate
purchase price equal to the Purchase Price. The Closing shall take place
remotely via the exchange of documents and signatures, as soon as practicable,
but in no event later than at 10:00 a.m. on the first Business Day immediately
following the date on which the last of the conditions set forth in Article 6
has been satisfied or waived (other than those conditions that by their nature
can only be satisfied at the Closing), or at such other date and time as the
Company and Investor shall mutually agree (which date and time are designated as
the “Closing Date”).

2.2.
Delivery and Payment. At the Closing, subject to the terms and conditions
hereof, the Company will instruct the Transfer Agent to deliver to the Investor,
via book entry to the applicable balance account registered in the name of the
Investor, the Firm Shares (and, if issued at the Closing, the Incremental
Shares), against payment of the Purchase Price (less any portion of the Purchase
Price paid at the closing of a Follow-On Offering) in U.S. dollars by wire
transfer of immediately available funds to the order of the Company.

2.3.
Deliveries at Closing.

(a)
Deliveries by the Company. At the Closing, the Company shall deliver or cause to
be delivered to the Investor the following items:

(i)
a true copy of the Certificate of Incorporation and the Fifth Amended and
Restated Memorandum and Articles of Association (the “Articles of Association”)
of the Company;

(ii)
a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver the Shares to Investor on an expedited basis;

(iii)
a legal opinion of Mourant Ozannes, the Company’s Cayman Islands counsel,
addressed to the Investor, and dated as of the Closing Date, in substantially
the form provided to the Investor on the date hereof;

(iv)
an opinion of Goodwin Procter LLP, U.S. counsel for the Company, addressed to
the Investor, and dated as of the Closing Date, in substantially the form
provided to the Investor on the date hereof;






--------------------------------------------------------------------------------





(v)
an opinion of Fangda Partners, PRC counsel to the Company, addressed to the
Investor, and dated as of the Closing Date, in substantially the form provided
to the Investor on the date hereof;

(vi)
an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, Hong Kong counsel to the
Company, addressed to the Investor, and dated as of the Closing Date, in
substantially the form provided to the Investor on the date hereof;

(vii)
a certificate, dated as of the Closing Date, signed by the Company’s principal
executive officer and principal financial officer confirming that the conditions
to the Closing set forth in Section 6.1 have been satisfied;

(viii)
an indemnification agreement, in substantially the form filed as an exhibit to
the Company’s most recent Annual Report on Form 10-K, signed by the Company and
the initial Designated Director; and

(ix)
all such other documents, certificates and instruments as the Investor may
reasonably request in order to give effect to the transactions contemplated
hereby.

(b)
Deliveries by the Investor. At the Closing, the Investor shall deliver or cause
to be delivered to the Company the following items:

(i)
the Purchase Price by wire transfer of immediately available funds to one or
more accounts designated by the Company, such designation to be made no later
than three (3) Business Days prior to the Closing Date;

(ii)
an irrevocable proxy, substantially in the form of Exhibit B attached hereto,
pursuant to Section 5.3; and

(iii)
if, pursuant to Section 5.12, the Investor has delivered written notice to the
Company of its selection of the Designated Director to be appointed as of the
Closing, the Company’s standard form of director & officer questionnaire, a
non-disclosure agreement with the Company, an agreement to be bound by the
Company’s code of conduct and insider trading policy, and a resignation letter
which shall become effective as of the end of the Board Term, in each case
completed and signed by the Designated Director and effective as of and
contingent upon the Closing.

3.
Representations and Warranties of the Company. Except as set forth in (a) the
Company’s Form 10-K (including any information incorporated by reference therein
from the Company’s definitive proxy statement on Schedule 14A), Form 10-Q or
Form 8-K filed with or furnished to the SEC and made publicly available within
the period of time beginning after January 1, 2019 and ending prior to the date
of this Agreement (other than (i) any information that is contained in the “Risk
Factors” or “Note Regarding Forward-Looking Statements” or similar sections of
such Company SEC Documents and (ii) any forward-looking statements, or other
statements that are similarly predictive or forward-looking in nature, contained
in such Company SEC Documents); provided that the foregoing shall not apply to
any of the representations and warranties set forth in Sections 3.1, 3.2, 3.3 or
3.4, and only to the extent such Company SEC Documents are specifically
referenced in such representation or warranty, or (b) the disclosure schedule
dated as of the date of this Agreement and delivered by the Company concurrently
herewith (the “Company Disclosure Schedule”), the Company hereby represents and
warrants to the Investor that as of the date hereof:

3.1.
Organization, Good Standing and Qualification.

a.
The Company is duly incorporated and validly exists as an exempted company
incorporated under the laws of the Cayman Islands and has not been declared
bankrupt, granted a suspension of payments or is otherwise subject to insolvency
proceedings. The Company has all requisite corporate power and authority to own
and operate its properties and assets, to execute and deliver the Transaction
Agreements, to issue and sell the Shares, and to carry out the provisions of the
Transaction Agreements and to carry on its business as presently conducted and
as presently proposed to be conducted. Each of the Company’s Subsidiaries (as
defined herein) is an entity duly incorporated or otherwise organized, validly
existing and in good standing (to the extent such concept exists in the relevant
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, as applicable, and has all requisite power and authority to carry
on its business to own and use its properties. Each of the Company and its
Subsidiaries is duly qualified to do business as a foreign entity and is in good
standing (to the extent such concept exists in the relevant jurisdiction) in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification necessary, except to the extent any
failure to so qualify has not had and would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

b.
During the twelve (12) months preceding the Signing Date, neither the Company
nor any of its Subsidiaries has taken any action nor have any other steps been
taken or Actions commenced or, to the Company’s knowledge,






--------------------------------------------------------------------------------





threatened against any of them, for their winding up or dissolution or for any
of them to enter into any arrangement, scheme or composition for the benefit of
creditors, or for the appointment of a receiver, administrator, liquidator,
trustee or similar officer of any of them, or any of their respective
properties, revenues or assets.
3.2.
Subsidiaries. The Company has disclosed all of its subsidiaries on Schedule 3.2
of the Company Disclosure Schedule (the “Subsidiaries”). Except as set forth on
Schedule 3.2 of the Company Disclosure Schedule, the Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary, free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully paid
and, if applicable in the relevant jurisdiction, non-assessable, and free of
preemptive and similar rights to subscribe for or purchase securities.

3.3.
Capitalization.

a.
The authorized share capital of the Company, as of October 25, 2019, consists of
9,500,000,000 Ordinary Shares, 788,340,698 of which were issued and outstanding
(including 623,270,427 Ordinary Shares in the form of American Depositary
Shares), and 500,000,000 undesignated shares, par value $0.0001 per share, zero
of which were issued and outstanding. Schedule 3.3(a) of the Company Disclosure
Schedule sets forth the number of (i) options to acquire Ordinary Shares that
have been granted and are outstanding, (ii) restricted share awards that have
been granted and are outstanding, (iii) restricted share unit awards that have
been granted and are outstanding, and (iv) Ordinary Shares that remained
available for future issuance to board members, senior executives, employees and
consultants of the Company and its Subsidiaries under the Company’s 2011 Option
Plan, Second Amended and Restated 2016 Share Option and Incentive Plan, Amended
and Restated 2018 Inducement Equity Plan, and Second Amended and Restated 2018
Employee Share Purchase Plan (together with any future equity compensation or
share plans for employees, consultants and directors, collectively, the
“Plans”), in each case as of September 30, 2019.

b.
Except as disclosed in the Company SEC Documents or on Schedule 3.3(b) of the
Company Disclosure Schedule, including the Articles of Association (as such term
is defined below), and other than the Ordinary Shares reserved for issuance
under the Plans, there are no outstanding options, rights (including conversion
or preemptive rights and rights of first refusal), proxy or shareholder
agreements, or agreements of any kind for the purchase or acquisition from the
Company or any of its Subsidiaries of any of its securities, including the
Shares. Except as disclosed in the Company SEC Documents or on Schedule 3.3(b)
of the Company Disclosure Schedule, no Person is entitled to preemptive rights,
rights of first refusal, rights of participation or similar rights with respect
to any securities of the Company or any of its Subsidiaries, including with
respect to the issuance of Shares contemplated hereby. Except as disclosed in
the Company SEC Documents, there are no voting agreements, registration rights
agreements or other agreements of any kind among the Company or any of its
Subsidiaries and any other Person relating to the securities of the Company or
any of its Subsidiaries, including the Shares.

c.
All of the issued and outstanding Ordinary Shares have been duly authorized and
validly issued and are fully paid and were issued in compliance with all
applicable Laws concerning the issuance of securities. The Shares have been duly
and validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued, and fully paid. Upon deposit of the Shares with the
Depositary, the Deposit Shares (i) will have been duly and validly authorized
and validly issued, (ii) will form part of the same class of American Depositary
Shares and will have the same profit entitlement and voting rights as the
American Depositary Shares, (iii) will not be subject to pre-emptive rights, and
(iv) shall be free and clear of all Liens, except for restrictions on transfer
imposed by applicable securities Laws or contained herein. The Shares (i) will
form part of the same class of Ordinary Shares and will have the same profit
entitlement and voting rights as the Ordinary Shares, (ii) will not be subject
to pre-emptive rights, and (iii) shall be free and clear of all Liens, except
for restrictions on transfer imposed by applicable securities Laws or contained
herein.

d.
Except as disclosed in the Company SEC Documents or on Schedule 3.3(d) of the
Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
owns or holds the right to acquire any stock, partnership, interest, joint
venture interest or other equity ownership interest in any Person.

3.4.
Authorization; Binding Obligations. Except as set forth on Schedule 3.4 of the
Company Disclosure Schedule, all corporate action on the part of the Company and
its supervisory and management boards necessary for the authorization of the
Transaction Agreements, the performance of all obligations of the Company
hereunder and thereunder at the Closing and the authorization, sale, issuance
and delivery of the Shares pursuant hereto, and the issuance of the Deposit
Shares upon the deposit of the Shares with the Depositary, has been taken,
including the approval by the board of directors of the Company to issue the
Shares, to exclude any rights of pre-emption in respect






--------------------------------------------------------------------------------





of such issuance, and to approve payment in U.S. dollars for the Shares. Except
as set forth on Schedule 3.4 of the Company Disclosure Schedule, no other action
is required on the part of the Company, its board of directors, or its
shareholders prior to the Closing for the consummation of the transactions
contemplated by the Transaction Agreements. Each of the Transaction Agreements
has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the Investor, constitutes valid and
binding obligations of the Company enforceable in accordance with their terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws of general application affecting enforcement of
creditors’ rights, (b) general principles of equity that restrict the
availability of equitable remedies and (c) to the extent that the enforceability
of indemnification provisions may be limited by applicable Laws.
3.5.
Company SEC Documents; Financial Statements; NASDAQ.

a.
Since December 31, 2018, the Company has timely filed with the SEC all of the
reports and other documents required to be filed by it under the Exchange Act
and Securities Act and any required amendments to any of the foregoing (the
“Company SEC Documents”). As of their respective filing dates, each of the
Company SEC Documents complied in all material respects with the requirements of
the Securities Act and the Exchange Act applicable to such Company SEC
Documents, and, when filed, no Company SEC Documents contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
Company’s Subsidiaries are subject to the periodic reporting requirements of the
Exchange Act. As of the date hereof, there are no outstanding or unresolved
comments in comment letters from the SEC staff with respect to any of the
Company SEC Documents and the Company has not been notified that any of the
Company SEC Documents is the subject of ongoing SEC review or outstanding
investigation.

b.
The financial statements of the Company included in the Company SEC Documents
when filed complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended. Except (i) as set forth in
the Company SEC Documents or (ii) for liabilities incurred in the ordinary
course of business consistent with past practice subsequent to the date of the
most recent balance sheet contained in the Company SEC Documents, the Company
has no liabilities, whether absolute or accrued, contingent or otherwise, other
than those that would not, individually or in the aggregate, be material to the
Company and its Subsidiaries taken as a whole. Neither the Company nor any of
its Subsidiaries has or is subject to any “Off-Balance Sheet Arrangement” (as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Act).

c.
The American Depositary Shares are listed on the NASDAQ Global Select Market,
and the Company has not received any notification that, and has no knowledge
that, NASDAQ is contemplating terminating such listing.

3.6.
Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of any term of its Articles of
Association, charter, certificate of incorporation, bylaws, limited partnership
agreement, or other organizational or constitutive documents. No Material
Contract has been materially breached or cancelled, and there has been no event
which, upon giving of notice or lapse of time or both, would constitute such a
material breach or default, by the Company (and to the knowledge of the Company,
the other party thereto). The Company (and to the knowledge of the Company, the
other party thereto) has performed all material obligations under each Material
Contract required to be performed by it. Each Material Contract is legal, valid,
binding, enforceable against the Company and, to the knowledge of the Company,
against each other party thereto, and is in full force and effect, and will
continue to be in full force and effect and legally and validly binding and
enforceable against each other party thereto following the consummation of the
transactions contemplated hereby. The execution, delivery, and performance of
and compliance with the Transaction Agreements, and the issuance and sale of the
Shares pursuant hereto, will not, with or without the passage of time or giving
of notice, (i) conflict with or result in a violation of the Articles of
Association, charter, certificate of incorporation, bylaws, limited partnership
agreement, or other organizational or constitutive documents of the Company or
any of its Subsidiaries, in each case as in effect on the Closing Date, (ii)
result in any violation in any material respect of any Law or Order to which the
Company, any of its Subsidiaries or any of their respective assets is subject,
including but not limited to the HK Listing Rules (except for those rules that
the Company will apply to the HK Stock Exchange for a waiver as provided in
clause (v) of this Section 3.6) and the Securities and Futures Ordinance (Cap.
571 of the Laws of Hong Kong), (iii) (A) conflict with or result in a breach,
violation of, or constitute a default under, (B) give any Third Party the right
to modify, terminate or accelerate, or cause any modification, termination or
acceleration of, any obligation under, or (C) require Consent






--------------------------------------------------------------------------------





or notice under, any Material Contract to which the Company or any of its
Subsidiaries is a party, or (iv) result in the creation of any Lien upon any of
the Company’s or any Subsidiary’s assets or capital stock, except in the case of
any of clauses (iii) and (iv) above, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
execution, delivery or performance of any Transaction Agreement by the Company,
nor the consummation by it of the obligations and transactions contemplated
hereby and thereby (including the issuance of the Shares) requires any Consent
or other filing with or notice to any Governmental Authority, other than (i)
filings required under applicable U.S. federal and state securities Laws, (ii)
the notification of the issuance and sale of the Shares to NASDAQ, (iii) the
Shareholder Approval, (iv) the formal application for, and the granting of, the
listing of and permission to deal in all of the Shares by the Listing Committee
of the HK Stock Exchange, and (v) the application for, and granting of, a waiver
by the HK Stock Exchange from the HK Listing Rules requirements that any
continuing connected transaction pursuant to the Collaboration Agreement be for
a term of no longer than three years and that the amounts payable in connection
with such continuing connected transaction be subject to an annual monetary cap.
3.7.
Litigation. Except as disclosed in the Company SEC Documents filed prior to the
Signing Date or on Schedule 3.7 of the Company Disclosure Schedule, there is no
material: (i) Action pending or, to the Company’s knowledge, threatened, against
the Company or any of its Subsidiaries which, if determined adversely to the
Company or any of its Subsidiaries would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) Order in effect
against the Company or any of its Subsidiaries.

3.8.
Compliance with Laws; Permits. The Company and each of its Subsidiaries is, and
since January 1, 2016 has been, in material compliance with all applicable Laws
and Orders (including all Health Care Laws). The Company and each of its
Subsidiaries has all franchises, permits, licenses, approvals, registrations,
filings, qualifications, variances, certificates, certifications, Consents and
any similar authority (collectively, “Permits”) necessary for the conduct of its
business as now being conducted by it and as described in the Company SEC
Documents, except those Permits for which the lack of such Permit would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and is in compliance in all material respects with the terms of
all such Permits.

3.9.
Offering Valid. Assuming the accuracy of the representations and warranties of
the Investor contained in Section 4.5 hereof, the offer, sale and issuance of
the Shares will be exempt from the registration requirements of the Securities
Act, and will have been registered or qualified (or are exempt from registration
and qualification) under the registration, permit or qualification requirements
of all applicable state securities Laws. Neither the Company nor any agent on
its behalf has solicited or will solicit any offers to sell or has offered to
sell or will offer to sell all or any part of the Shares to any person or
persons so as to bring the sale of such Shares by the Company within the
registration requirements of the Securities Act or the securities Laws of the
Cayman Islands or the PRC. The issuance and sale of the Shares, the listing and
trading of the Shares on the HK Stock Exchange and the consummation of the
transactions contemplated by this Agreement is not and will not be, as of the
date hereof or at the Closing, adversely affected by the Regulations on Mergers
and Acquisitions of Domestic Enterprises by Foreign Investors, issued by six PRC
regulatory agencies, namely, the Ministry of Commerce, the State-owned Assets
Supervision and Administration Commission, the State Administration for
Taxation, the State Administration for Industry and Commerce, the China
Securities Regulatory Commission and the State Administration for Foreign
Exchange, on August 8, 2006 and became effective on September 8, 2006, as
amended by the Ministry of Commerce on June 22, 2009 (the “M&A Rules”) and any
official clarifications, guidance, interpretations or implementation rules in
connection with or related to the M&A Rules (collectively, the “M&A Rules and
Related Clarifications”) or otherwise subject to any Consent of a Governmental
Authority under the M&A Rules.

3.10.
Investment Company. The Company is not, and after giving effect to the
transactions contemplated by the Transaction Agreements will not be, an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

3.11.
Absence of Changes. Since December 31, 2018, (a) the Company and each of its
Subsidiaries has conducted its business operations in the ordinary course of
business consistent with past practice, (b) none of the Company and its
Subsidiaries have (i) entered into or assumed or otherwise agreed to be bound by
any Contract or agreement, (ii) incurred, assumed or acquired or otherwise
agreed to become subject to any liability (including, without limitation,
contingent liability) or other obligation or (iii) acquired or disposed of or
agreed to acquire or dispose of any business or asset, that would, in any of
clauses (i) through (iii) above, be material to the Company and its Subsidiaries
and that are not otherwise described in the Company SEC Documents, (c) none of
the Company and its Subsidiaries have sustained any material loss or
interference with its business from fire, explosion, flood, earthquake or other
calamity, whether or not covered by insurance, or from any labor dispute or any
Order of any Governmental Authority, except as otherwise disclosed in the
Company SEC Documents and (d) there has not occurred any event, change,






--------------------------------------------------------------------------------





development, circumstance or condition that, individually or in the aggregate,
has had or would reasonably be expected to have a Material Adverse Effect.
3.12.
Takeover Protections. There is no provision under the Articles of Association,
the bylaws of the Company or the Laws of the Cayman Islands that has the purpose
or intent of frustrating any control share acquisition, business combination, or
other takeover offer, or which otherwise has the purpose of a ‘poison pill’,
whether or not as a result of the issuance to Investor or its ownership of the
Shares.

3.13.
Anti-Corruption, Anti-Money Laundering and Anti-Bribery Laws.

a.
None of the Company and its Subsidiaries, their respective directors, officers,
employees and, to the Company’s knowledge, agents or other authorized persons
acting on behalf of the Company are aware of or have taken any action, directly
or indirectly, that could result in a violation or a sanction for violation by
such persons of the Foreign Corrupt Practices Act of 1977, the U.K. Bribery Act
2010, the PRC Law on Anti-Unfair Competition promulgated on September 2, 1993,
the Interim Rules on Prevention of Commercial Bribery promulgated on November
15, 1996, or any PRC Law in relation thereto, each as may be amended, or similar
law of any other relevant jurisdiction, or the rules or regulations thereunder;
and the Company has instituted and maintain policies and procedures to ensure
compliance therewith. No part of the proceeds from the sale of the Shares will
be used, directly or indirectly, in violation of the Foreign Corrupt Practices
Act of 1977, the U.K. Bribery Act 2010, the PRC Law on Anti-Unfair Competition
promulgated on September 2, 1993, the Interim Rules on Prevention of Commercial
Bribery promulgated on November 15, 1996, or any PRC Law in relation thereto,
each as may be amended, or similar law of any other relevant jurisdiction, or
the rules or regulations thereunder.

b.
None of the Company and its Subsidiaries, their respective directors, officers,
employees and, to the Company’s knowledge, agents or other authorized persons
acting on behalf of the Company have (i) used any corporate funds for any
illegal contributions, gifts, entertainment or other unlawful expenses relating
to political activity, (ii) used any corporate funds for any direct or indirect
unlawful payments to any foreign or domestic government officials or employees,
(iii) established or maintained any fund of corporate monies or other properties
not recorded on the books and records of the Company and its Subsidiaries, (iv)
made any bribe, unlawful rebate, payoff, influence payment, kickback or other
unlawful payment of any nature, or (v) violated or operated in noncompliance
with any applicable money laundering law, anti-terrorism law or regulation,
anti-boycott regulations, export restrictions or embargo regulations, including
those referenced in Section 3.13(a) above.

c.
The operations of the Company and its Subsidiaries are and have been conducted
at all times in compliance with the requirements of applicable anti-money
laundering laws, including but not limited to, the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the Bank Secrecy Act of 1970, as
amended by the USA PATRIOT ACT of 2001, the Organized and Serious Crimes
Ordinance (Chapter 455 of the Laws of Hong Kong) and the Anti-Money Laundering
and Counter-Terrorist Financing (Financial Institutions) Ordinance (Chapter 615
of the Laws of Hong Kong), and the rules and regulations promulgated thereunder,
and the anti-money laundering laws of the various jurisdictions in which the
Company and its Subsidiaries conduct business (collectively, the “Anti-Money
Laundering Laws”); and no Action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator or non-governmental
authority involving the Company or any of its Subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the Company’s knowledge,
threatened.

3.14.
Economic Sanctions. Neither the Company and its Subsidiaries, nor, to the
Company’s knowledge, any of their respective director, officer, agent, employee
or other authorized person acting on behalf of the Company: (i) is, or is
controlled (within the meaning of the Executive Orders or regulations
promulgating such economic sanctions or the laws authorizing such promulgation)
or 50% or more owned in the aggregate by or is acting on behalf of, one or more
individuals or entities that are currently the subject of any sanctions
administered or enforced by the United States (including, without limitation,
any sanctions promulgated by any Executive Order issued by the President of the
United States or administered by the United States Treasury Department’s Office
of Foreign Assets Control or the U.S. Department of State), Her Majesty’s
Treasury, the Cayman Islands, the PRC, the United Nations Security Council, the
European Union or other relevant sanctions authority (collectively, “Sanctions”
and such persons, “Sanctioned Persons” and each such person, a “Sanctioned
Person”) or (ii) has, within the last five (5) years, done any business with or
involving the government of, or any person or project located in, any country or
territory that was, or whose government was, at such time the subject of
Sanctions, or supported or facilitated any such business or project, in each
case other than as permitted under such Sanctions. Within the past five (5)
years, to the knowledge of the Company, it has neither been the subject of any
governmental investigation or inquiry regarding compliance with Sanctions nor
has it been assessed any fine or penalty in regard to compliance with Sanctions.
The proceeds






--------------------------------------------------------------------------------





from the offering of the Shares contemplated hereby will not be used to fund any
operations in, to finance any investments, projects or activities in, or to make
any payments to, any country, or to make any payments to, or finance any
activities with, any Sanctioned Person. The Company maintains and has
implemented adequate internal controls and procedures to monitor and audit
transactions that are reasonably designed to detect and prevent any use of the
proceeds from the offering of the Shares contemplated hereby that is
inconsistent with any of the Company’s representations and obligations under
this Section 3.14 or in the Company SEC Documents.
3.15.
Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or the Investor for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, with respect to the offer and sale of the Shares.

3.16.
Deposit Agreement. The Deposit Agreement was duly authorized, executed and
delivered by the Company and constitutes a valid and legally binding agreement
of the Company, enforceable in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, reorganization and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles, the Deposit Agreement, the American Depositary Shares and the
American Depositary Receipts conform in all material respects to the
descriptions thereof contained in the Company SEC Documents and, upon the
deposit of the Shares in accordance with the provisions of the Deposit
Agreement, (i) the Depositary will issue the Deposit Shares, and (ii) when
issued, the Deposit Shares will be entitled to the rights specified therein and
in the Deposit Agreement.

3.17.
Absence of Withholding. All dividends and other distributions declared and
payable on the Shares may under the current laws and regulations of the Cayman
Islands be paid to the Investor, and all such dividends and other distributions
paid on the Shares will not be subject to withholding or other Taxes under the
laws and regulations of the Cayman Islands and are otherwise free and clear of
any other Tax, withholding or deduction in the Cayman Islands and without the
necessity of obtaining any Consent of, or making any other filing with or
notification to, any Governmental Authority having jurisdiction over the Company
or any of its Subsidiaries or any of their respective properties. All dividends
and other distributions declared and payable on the Deposit Shares may under the
current laws and regulations of the Cayman Islands be paid to the Depositary,
and all such dividends and other distributions paid on the Deposit Shares will
not be subject to withholding or other Taxes under the laws and regulations of
the Cayman Islands and are otherwise free and clear of any other Tax,
withholding or deduction in the Cayman Islands and without the necessity of
obtaining any Consent of, or making any other filing with or notification to,
any Governmental Authority having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties.

3.18.
Indebtedness and Material Obligations. No material Indebtedness (actual or
contingent) and, except as described or incorporated by reference in the Company
SEC Documents, no material Contract or arrangement is outstanding between the
Company or any of its Subsidiaries and any director or executive officer of the
Company or any of its Subsidiaries or any Person connected with such director or
executive officer (including his/her spouse, infant children, any company or
undertaking in which he/she holds a controlling interest); and there are no
material relationships or transactions between the Company or any of its
Subsidiaries on the one hand and its Affiliates, officers and directors or their
shareholders, customers or suppliers on the other hand except as disclosed in
the Company SEC Documents.

3.19.
Property. Each of the Company and its Subsidiaries has good and marketable title
to all personal property owned by them, in each case free and clear of all
Liens, encumbrances and defects except as set forth in the Company SEC Documents
or as would not reasonably be expected to result in a Material Adverse Effect,
and such assets are sufficient to conduct the businesses of the Company and its
Subsidiaries in substantially the same manner as they are currently conducted.
Except as set forth on Schedule 3.19 of the Company Disclosure Schedule, the
Company and its Subsidiaries do not own any real property and any real property
and buildings held under lease by each of the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases (subject to the
effects of (a) bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium or other similar Laws relating to or
affecting the rights or remedies of creditors generally; (b) the application of
general principles of equity (including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
enforcement is considered in proceedings at law or in equity); and (c)
applicable Law and public policy with respect to rights to indemnity and
contribution) except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.






--------------------------------------------------------------------------------





3.20.
Employee Benefits and Labor Matters.

a.
Except as described in the Company SEC Documents, neither the Company nor any of
its Subsidiaries has any material obligation to provide retirement, healthcare,
death, disability benefits to any of the present or past employees of the
Company or any of its Subsidiaries, or to any other Person.

b.
As of the date hereof, (i) neither the Company nor any of its Subsidiaries is a
party to or bound by any collective bargaining Contract with any union, labor
organization, or other collective bargaining representative; and (ii) there are
no strikes or any other material labor disputes involving the Company’s or any
of its Subsidiaries’ employees pending or, to the Company’s knowledge,
threatened. Except for matters which would not, individually or in the
aggregate, result in a Material Adverse Effect, (x) no labor dispute, work
stoppage, slowdown or other conflict with the employees of the Company or any of
its Subsidiaries exists or, to the Company’s knowledge, is threatened, and (y)
each of the Company and its Subsidiaries is, and at all times has been, in
compliance with all applicable Laws respecting employment and employment
practices, including provisions thereof relating to terms and conditions of
employment, wages and hours, overtime, classification of employees and
independent contractors, immigration, and the withholding and payment of social
security and other employment Taxes.

3.21.
Compliance with Environmental Laws. The Company and its Subsidiaries and their
respective assets and operations are in compliance with, and the Company and its
Subsidiaries hold all Permits required under, any and all applicable
Environmental Laws (as defined below), there are no past, present or, to the
Company’s knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that could
reasonably be expected to give rise to any material costs or liabilities to the
Company or any of its Subsidiaries under, or to interfere with or prevent
compliance by the Company or any other member of the Group with, Environmental
Laws, except for such events, conditions, circumstances activities, practices,
actions, omissions or plans which would not give rise to a Material Adverse
Effect; neither the Company nor any of its Subsidiaries (a) is the subject of
any investigation, (b) has received any notice or claim, (c) is a party to or
affected by any pending or, to the Company’s knowledge, threatened action, suit
or proceeding, (d) is bound by any judgment, decree or order, or (e) has entered
into any agreement, in each case relating to any alleged violation of any
Environmental Law or any actual or alleged release or threatened release or
clean-up at any location of any Hazardous Materials (as defined below), except
as would not have and would not reasonably be expected to have a Material
Adverse Effect (as used herein, “Environmental Laws” means any national,
provincial, municipal or other local or foreign law, statute, ordinance, rule,
regulation, order, notice, directive, decree, judgment, injunction, permit,
license, authorization or other binding requirement, or common law, relating to
health, safety or the protection, cleanup or restoration of the environment or
natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law).

3.22.
Insurance. Except as would not have and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, the Company
and its Subsidiaries maintain policies of insurance covering their respective
properties, operations, personnel and businesses (collectively, “Insurance
Policies”) in an amount that is adequate for the operation of the Company’s and
its Subsidiaries’ businesses. Neither the Company nor any of its Subsidiaries
(a) is in breach or default of any of the Insurance Policies (including with
respect to any premiums due) or (b) has received any written notice of
termination, cancellation or denial of coverage with respect to any Insurance
Policy, and all such insurance is outstanding and fully in force as of the date
hereof and will be in force as of the Closing Date, except in each case, which
would not have and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Except as would not have and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, there is no material insurance claim made by or against the
Company or any of its Subsidiaries that is pending, outstanding, or to the
Company’s knowledge, threatened, and no facts or circumstances exist which would
reasonably be expected to give rise to any such claim.

3.23.
Internal Controls.

a.
The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate






--------------------------------------------------------------------------------





actions are taken with respect to any differences; and (v) the Company has made
and kept books, records and accounts which, in reasonable detail, accurately and
fairly reflect the transactions and dispositions of assets of such entity.
b.
The Company has established and maintains and evaluates a system of internal
controls over financial reporting (as such term is defined in Rule 13a-15(f) of
the Exchange Act) that complies with the requirements of the Exchange Act and
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. Such
internal controls over financial reporting has been designed by the Company’s
chief executive officer and chief financial officer, or under their supervision,
to provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP. All material weaknesses, if any, in such internal controls have been
identified to the Company’s accountants and the audit committee of the Company’s
board of directors. Since the date of the latest audited financial statements
included or incorporated by reference in the Company SEC Documents, there has
been no change in the Company’s internal control over financial reporting or in
other factors that could significantly affect such internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses. Except as described in the Company SEC Documents, the Company’s
independent accountants have not notified the Company of any “reportable
conditions” (as that term is defined under standards established by the American
Institute of Certified Public Accountants) in the Company’s internal accounting
controls, or other weaknesses or deficiencies in the design or operation of the
Company’s internal accounting controls, that has materially affected, or would
reasonably be expected to materially affect, the Company’s internal control over
financial reporting, or could adversely affect the Company’s ability to record,
process, summarize and report financial data consistent with the assertions of
the Company’s management in the financial statements. The Company has taken all
necessary actions to ensure that the Company, its Subsidiaries and their
respective officers and directors, in their capacities as such, are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations promulgated thereunder. The Company has given due consideration to
the findings of any reports by its consultants with respect to its system of
internal controls.

c.
The Company has established, maintained and evaluated disclosure and corporate
governance controls and procedures that comply with the requirements of the
Exchange Act to ensure that (i) material information relating to the Company is
made known in a timely manner to the Company’s board of directors, principal
executive officer and principal financial officer by others within those
entities, and (ii) the Company and its board of directors comply in a timely
manner with the requirements of the HK Listing Rules, the Hong Kong Codes on
Takeovers and Mergers and Share Buy-backs, the Securities and Futures Ordinance,
the Companies Ordinance, the Companies (Winding Up and Miscellaneous Provisions)
Ordinance (Chapter 32 of the Laws of Hong Kong) and any other applicable Law
relating to disclosure of information and reporting obligations, including,
without limitation, the requirements of the HK Listing Rules on disclosure of
inside information and notifiable, connected and other transactions required to
be disclosed. Such disclosure and corporate governance controls and procedures
are effective to properly perform the functions for which they were established
and documented, and the implementation of such disclosure and corporate
governance controls and procedures policies are monitored by the responsible
persons. As used herein, the term “disclosure and corporate governance controls
and procedures” means controls and other procedures that are designed to ensure
that information required to be disclosed by the Company (including, without
limitation, information in reports that it files or submits under any applicable
Law, inside information and information on notifiable, connected and other
transactions required to be disclosed) is recorded, processed, summarized and
reported in a timely manner (and in any event within the time period required by
applicable Law).

3.24.
Intellectual Property. Except as described in the Company SEC Documents, in each
case, (a) the Company or its applicable controlled Subsidiary owns, possesses,
licenses or has other rights to use all patents, copyrights, trademarks, service
marks, trade names, Internet domain names, technology, and/or know-how
(including trade secrets and other unpatented and/or unpatentable proprietary
rights), including registrations and/or applications for registration with
respect to any of the foregoing (collectively, “Intellectual Property”) that are
necessary or otherwise material to their businesses as they are currently
conducted and described in the Company SEC Documents; (b) all copyrights and
patents owned or licensed by the Company or any of its Subsidiaries (including
all copyrights and patents owned or licensed by any of the Company’s
Subsidiaries) are (i) to the Company’s knowledge, valid and enforceable and (ii)
not subject to any ongoing or, to the Company’s knowledge, threatened
interference, reexamination, judicial or administrative proceeding pertaining to
validity, enforceability or scope; (c) neither the Company nor any of its
Subsidiaries has received any written notice alleging, nor, to the Company’s
knowledge, is






--------------------------------------------------------------------------------





there, any infringement, violation or conflict with (and Company does not know
of any basis for alleging infringement, violation or conflict with) the
Intellectual Property rights of any Third Party by the Company or any of its
Subsidiaries, or their products; (d) there are no pending or, to the Company’s
knowledge, threatened actions, suits, proceedings or claims that allege the
Company or any of its Subsidiaries is infringing or has infringed any
Intellectual Property right of any Third Party; (e) the discoveries, inventions,
products or processes of the Company or any of its Subsidiaries, to the
Company’s knowledge, do not violate or conflict with any Intellectual Property
right of any Third Party including any discovery, invention, product or process
that is the subject of a patent application filed by any Third Party; and (f)
neither the Company nor any of its Subsidiaries is in breach of any license or
other agreement (to which it is a party) related to the Intellectual Property
rights of the Company, any Subsidiary of the Company or any Third Party.
3.25.
Clinical and Product Regulatory.

a.
All preclinical studies and clinical trials conducted by or on behalf of the
Company that are material to the Company and its Subsidiaries, taken as a whole,
have been adequately described in the Company SEC Documents in all material
respects. The preclinical studies and clinical trials conducted by or on behalf
of the Company were and, if still ongoing, are being conducted in material
compliance with all Laws and regulations applicable thereto in the jurisdictions
in which they are being conducted and with all Laws and regulations applicable
to preclinical studies and clinical trials from which data will be submitted to
support marketing approval. The descriptions in the Company SEC Documents of the
results of such studies and trials are accurate and complete in all material
respects and fairly present the data derived from such studies, and the Company
has no knowledge of any large well-controlled clinical trial the aggregate
results of which call into question the results of any clinical trial conducted
by or on behalf of the Company that are described in the Company SEC Documents
or the results of which are referred to in the Company SEC Documents. Except as
disclosed in the Company SEC Documents or as would not reasonably be expected to
have a Material Adverse Effect, the Company has not received any notices or
statements from the U.S. Food and Drug Administration (“FDA”), the European
Medicines Agency (“EMA”), the National Medical Products Administration (“NMPA”)
or any comparable regulatory agency (each a “Product Regulatory Authority”)
imposing, requiring, requesting or suggesting a clinical hold, termination,
suspension or material modification for or of any preclinical studies or
clinical trials that are described in the Company SEC Documents or the results
of which are referred to in the Company SEC Documents. Except as disclosed in
the Company SEC Documents or as would not reasonably be expected to have a
Material Adverse Effect, the Company has not received any notices or statements
from any Product Regulatory Authority, and otherwise has no knowledge of (i) any
investigational new drug application for any potential product of the Company is
or has been rejected or determined to be non-approvable or conditionally
approvable; and (ii) any license, approval, permit or authorization to conduct
any clinical trial of any potential product of the Company has been, will be or
may be suspended, revoked, materially modified or limited.

b.
To the knowledge of the Company, each of BGB-3111, BGB-290, BGB-283 and BGB-A317
is eligible for the NMPA’s Category 1 regulatory pathway.

c.
Since January 1, 2016, the Company and each of its Subsidiaries: (i) are and
have been in compliance in all material respects with all statutes, rules, or
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, labeling, storage, import, export or
disposal of any product manufactured or distributed by the Company (“Applicable
Product Laws”); (ii) except as would not reasonably be expected to have a
Material Adverse Effect, have not received any FDA Form 483, notice of adverse
finding, warning letter, untitled letter or other correspondence or notice from
any Product Regulatory Authority alleging or asserting non-compliance with any
Applicable Product Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Product Laws (“Product Authorizations”); (iii) possess all
Product Authorizations and such Product Authorizations are valid and in full
force and effect and are not in material violation of any term of any such
Product Authorizations; (iv) except as would not reasonably be expected to have
a Material Adverse Effect, have not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Product Regulatory Authority or Third Party alleging that any product
operation or activity is in violation of any Applicable Product Laws or Product
Authorizations and, to the Company’s knowledge, no such proceedings are
threatened or contemplated by any such Product Regulatory Authority or Third
Party; (v) except as would not reasonably be expected to have a Material Adverse
Effect, have not received notice that any Product Regulatory Authority has
taken, is taking or will take action to limit, suspend, modify or revoke any
Product Authorizations, and to the Company’s knowledge, no such Product
Regulatory Authority has threatened such action; and (vi) except as would not
reasonably be expected to have a Material Adverse Effect, have filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records,






--------------------------------------------------------------------------------





claims, submissions and supplements or amendments as required by any Applicable
Product Laws or Product Authorizations and that all such reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments were complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission).
d.
Any Company-derived statistical and market-related data included in the Company
SEC Documents have been derived from the records of the Company using systems
and procedures which incorporate adequate safeguards to ensure that the data are
complete, true and accurate in all material respects and are not misleading in
any material respect; any third-party statistical and market-related data
included in the Company SEC Documents are based on or derived from sources that
the Company reasonably believes to be reliable and accurate, and the Company has
obtained the written consent for the use of such data from such sources to the
extent required.

3.26.
Information Technology and Data Protection Matters.

a.
To the knowledge of the Company, except as would not reasonably be expected to
have a Material Adverse Effect (i) all computer systems, communications systems,
software and hardware which are currently owned, licensed or used by the Company
or any of its Subsidiaries (collectively, the “Information Technology”) comprise
all of the information technology systems and related rights necessary to
conduct, or material to, the respective businesses of the Company and any of its
Subsidiaries as currently conducted or as proposed to be conducted; (ii) the
Company and any of its Subsidiaries either legally and beneficially own, or have
obtained licenses for, or other rights to use, all of the Information
Technology; (iii) each agreement pursuant to which the Company or any of its
Subsidiaries has obtained licenses for, or other rights to use, the Information
Technology is legal, valid, binding and enforceable in accordance with its
terms, the Company and any of its Subsidiaries have complied with the terms of
each such agreement which is in full force and effect, and no default (or event
which, with notice or lapse of time or fulfilment of any condition or compliance
with any formality or all of the foregoing, would constitute such a default) by
the Company or any of its Subsidiaries has occurred and is continuing or is
likely to occur under any such agreement, and neither the Company nor any of its
Subsidiaries have given or received to or from any party to terminate any such
agreement; (iv) in the event that the persons providing maintenance or support
services for the Company and any of its Subsidiaries with respect to the
Information Technology cease or are unable to do so, the Company and any of its
Subsidiaries have all the necessary rights and information to continue, in a
reasonable manner, to maintain and support or have a Third Party maintain or
support the Information Technology; (v) there are no defects relating to the
Information Technology; (vi) the Company and any of its Subsidiaries has in
place procedures designed to prevent unauthorized access and the introduction of
viruses to the Information Technology and to enable the taking and storing of
back-up copies of the software and data; and (vii) the Company and any of its
Subsidiaries has in place adequate back-up policies and disaster recovery
arrangements which enable its Information Technology and the data and
information stored thereon to be replaced and substituted without material
disruption to the business of the Company or any of its Subsidiaries.

b.
To the knowledge of the Company, since December 31, 2016, (i) the Company and
its Subsidiaries complied with all applicable data protection Laws in all
material respects; (ii) neither the Company nor any of its Subsidiaries has
received any notice (including, without limitation, any enforcement notice,
de-registration notice or transfer prohibition notice), letter, complaint or
allegation from the relevant data protection Governmental Authority alleging any
breach or non-compliance by it of the applicable data protection Laws or
prohibiting the transfer of data to a place outside the relevant jurisdiction;
(iii) neither the Company nor any of its Subsidiaries has received written
notice of any claim for compensation from any person in respect of its business
under the applicable data protection Laws and industry standards in respect of
inaccuracy, loss, unauthorized destruction or unauthorized disclosure of data in
the previous three years and there is no outstanding order against the Company
or any of its Subsidiaries in respect of the rectification or erasure of data;
and (iv) no warrant has been issued authorizing the data protection Governmental
Authority (or any of its officers, employees or agents) to enter any of the
premises of the Company nor any of its Subsidiaries for the purposes of, inter
alia, searching them or seizing any documents or other material found there.

3.27.
Taxes.

a.
The Company and each of its Subsidiaries has (i) filed all material Tax Returns
that are required to be filed or has requested extensions thereof and (ii)
except as would not give rise to a Material Adverse Effect, has paid all Taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith; the provisions included in the audited consolidated financial
statements as set out or






--------------------------------------------------------------------------------





incorporated by reference in the Company SEC Documents include appropriate
provisions required under GAAP for all taxation in respect of accounting periods
ended on or before the accounting reference date to which such audited accounts
relate for which the Company was then or might reasonably be expected thereafter
to become or have become liable; and neither the Company nor any of its
subsidiaries has received notice of any Tax deficiency with respect to the
Company or any of its Subsidiaries.
b.
To the Company’s knowledge, the Company is not and was not a “controlled foreign
corporation” within the meaning of Section 957 of the Code (a “CFC”) at any
point during the Company’s taxable year through the date of this Agreement. The
Company does not expect to become a CFC as a result of the transactions
contemplated by this Agreement.

c.
To the Company’s knowledge, the Company and each of its controlled subsidiaries
is not as of the date of this Agreement a “passive foreign investment company”
within the meaning of Section 1297 of the Code (a “PFIC”) and the Company does
not expect that Amgen will be considered a PFIC shareholder as a result of the
transactions contemplated by this Agreement.

4.
Representations and Warranties of the Investor. The Investor hereby represents
and warrants as of the date hereof to the Company as follows:

4.1.
Organization; Good Standing. The Investor is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Investor has or will have all requisite power and authority to enter into
the Transaction Agreements, to subscribe for the Shares and to perform its
obligations under and to carry out the other transactions contemplated by the
Transaction Agreements, and no further approval or authorization by any of its
members or other equity owners, as the case may be, is required.

4.2.
Requisite Power and Authority. The Investor has all necessary power and
authority to execute and deliver the Transaction Agreements and all action on
the Investor’s part required for the lawful execution and delivery of the
Transaction Agreements has been taken. The Transaction Documents have been duly
and validly executed and delivered by the Investor and the Transaction
Agreements are, assuming due authorization, execution and delivery by the
Company, valid and binding obligations of the Investor, enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
affecting enforcement of creditors’ rights, (b) as limited by general principles
of equity that restrict the availability of equitable remedies, and (c) to the
extent that the enforceability of indemnification provisions may be limited by
applicable Laws.

4.3.
No Conflicts. The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions thereof by the Investor will not,
with or without the passage of time or giving of notice: (i) conflict with or
result in a violation of the certificate of incorporation, bylaws, or other
organizational or constitutive documents of the Investor as in effect on the
Closing Date, (ii) result in any violation of any Law or Order to which the
Investor or any of its assets is subject, (iii) (A) conflict with or result in a
breach, violation of, or constitute a default under, or (B) give any Third Party
the right to modify, terminate or accelerate, or cause any modification,
termination or acceleration of, any obligation under any Contract to which the
Investor is a party, or (iv) result in the creation of any Lien upon any of the
Investor’s assets or equity interests, except in the case of any of clauses
(ii), (iii) and (iv) above, as would not reasonably be expected to materially
impair of the ability of the Investor to perform its obligations under the
Transaction Agreements and the transactions contemplated thereby in any material
respect.

4.4.
No Governmental Authority or Third Party Consents. No Consent is required to be
obtained or filed by the Investor in connection with the authorization,
execution and delivery of any of this Agreement or with the subscription for the
Shares, except under the HSR Act or such as have been obtained or filed.

4.5.
Investment Representations. The Investor acknowledges that the Shares have not
been registered under the Securities Act or under any state or foreign
securities laws. The Investor (i) acknowledges that it is acquiring the Shares
pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute any of the Shares to any
person in violation of applicable securities Laws, (ii) will not Dispose of any
of the Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
Laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Shares and of making an informed investment
decision, (iv) is an “accredited investor” (as that term is defined by Rule 501
of the Securities Act), and (v) (A) has been furnished with or has had full
access to all the information that it considers necessary or appropriate to make
an informed investment decision with respect to the Shares, (B) has had an
opportunity to discuss with management of the Company the intended business and
financial affairs of the






--------------------------------------------------------------------------------





Company and, in connection therewith, obtained information necessary to verify
any information furnished to it or to which it had access (it being agreed and
understood that this Clause (v) does not affect the Company’s representations
and warranties contained in Section 3) and (C) can bear the economic risk of (x)
an investment in the Shares indefinitely and (y) a total loss in respect of such
investment. The Investor has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of and
form an investment decision with respect to its investment in the Shares and to
protect its own interest in connection with such investment. The Investor
understands that there is no assurance that any exemption from registration
under the Securities Act will be available to transfer the Shares and that, even
if available, such exemption may not allow the Investor to transfer all or any
portion of the Shares under the circumstances, in the amounts or at the times
the Investor might propose. Neither the Investor nor any of its Affiliates is
the owner of record or the beneficial owner of American Depositary Shares,
Ordinary Shares or Ordinary Share Equivalents.
4.6.
Transfer Restrictions.

a.
The Investor understands that the Shares shall be subject to restrictions on
resale pursuant to applicable securities Laws and that any certificates
representing the Shares or the applicable balance account of the Investor with
the Company’s Transfer Agent shall bear transfer restrictions with the effect of
the following applicable legend:

“These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged or hypothecated in the absence
of a registration statement in effect with respect to the securities under the
Securities Act or an opinion of counsel (which counsel shall be reasonably
satisfactory to BeiGene, Ltd.) that such registration is not required or unless
sold pursuant to Rule 144 of the Securities Act or an exemption from the
registration requirements under the Securities Act.”
b.
The Shares shall not bear the transfer restrictions set forth in Section 4.6(a)
hereof: (i) following a sale of Shares pursuant to an effective registration
statement covering the resale of such Shares, (ii) following any sale of Shares
pursuant to Rule 144 promulgated under the Securities Act (“Rule 144”) (or any
successor provision then in effect), or (iii) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).
Notwithstanding the foregoing, the Company shall direct the Transfer Agent to
remove the transfer restriction set forth in Section 4.6(a) applicable to the
Shares upon the written request of the Investor, within five (5) Business Days
upon receipt of all documents required by the Transfer Agent, at such time as
the Shares may be transferred without such restriction under the Securities Act.
If the Transfer Agent requires, the Investor or the Company, as applicable,
shall provide such opinions of counsel (which counsel shall be reasonably
acceptable to the Company) reasonably requested by the Transfer Agent in
connection with the removal of legends pursuant to this Section 4.6(b). Any fees
(with respect to the Transfer Agent, counsel to the Investor or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Investor.

5.
Covenants and Agreements.

5.1.
Standstill. During the Standstill Period, the Investor, or any of its
Affiliates, shall not directly or indirectly, except as expressly invited in
writing by the Company:

i.
subject to Section 5.16, without the express consent of the Company, acquire any
additional equity securities (including Ordinary Shares, American Depositary
Shares and Ordinary Share Equivalents) of the Company or any instrument that
gives the Investor or any of its Affiliates the economic equivalent of ownership
of an amount of securities of the Company (a “Derivative”) if, after such
acquisition, the Investor would beneficially own more than twenty one percent
(21.0%) of the Company’s outstanding share capital;

ii.
knowingly encourage or support a tender, exchange or other offer or proposal by
a Third Party, provided, however, that from and after the filing of a Schedule
14D-9 (or successor form of Tender Offer Solicitation/Recommendation Statement
under Rule 14d-9 of the Exchange Act) by the Company recommending that
stockholders accept any such offer filed after such offer has commenced, the
Investor shall not be prohibited from taking any of the actions otherwise
prohibited by this clause (ii) for so long as the Company maintains and does not
withdraw such recommendation;

iii.
propose (x) any merger, consolidation, business combination, tender or exchange
offer, purchase of the Company’s assets or businesses, or similar transaction
involving the Company or (y) any recapitalization, restructuring, liquidation or
other extraordinary transaction with respect to the Company;






--------------------------------------------------------------------------------





iv.
seek to have called any meeting of the shareholders of the Company, propose or
nominate for election to the Company’s board of directors any person whose
nomination has not been approved by a majority of the Company’s board of
directors (excluding the Designated Director, if any) or cause to be voted in
favor of such person for election to the Company’s board of directors any
Ordinary Shares or American Depositary Shares of the then outstanding share
capital of the Company or Ordinary Share Equivalents (including any Derivatives)
other than as contemplated by Section 5.3 hereof;

v.
solicit proxies or consents or become a participant in a solicitation (as such
terms are defined in Regulation 14A under the Exchange Act) in opposition to the
recommendation of a majority of the Company’s board of directors with respect to
any matter, or seek to advise or influence any Third Party, with respect to
voting of any Ordinary Shares or American Depositary Shares of the then
outstanding share capital of the Company or Ordinary Share Equivalents
(including any Derivatives);

vi.
deposit any Ordinary Shares or American Depositary Shares of the then
outstanding share capital of the Company or Ordinary Share Equivalents in a
voting trust or subject any Ordinary Shares or American Depositary Shares of the
then outstanding share capital of the Company or Ordinary Share Equivalents to
any arrangement or agreement with respect to the voting of such Ordinary Shares
or American Depositary Shares of the then outstanding share capital of the
Company or Ordinary Share Equivalents other than as contemplated by Section 5.3
hereof; or

vii.
act in concert with any Third Party to take any action in clauses (i) through
(vi) above, or form or join in a “partnership, limited partnership, syndicate,
or other group” with any Third Party within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the equity securities (including any
Derivatives) of the Company.

Notwithstanding the foregoing, (A) the mere voting in accordance with Section
5.3 hereof of any voting securities of the Company held by the Investor or its
Affiliates shall not constitute a violation of any of clauses (i) through (vii)
above, (B) nothing in this Agreement shall prohibit the Investor or any of its
Affiliates from submitting to the board of directors of the Company or to
management of the Company a confidential proposal for a transaction involving a
Change of Control or other proposed action, provided that neither the Company
nor the Investor or any of its Affiliates is required to publicly disclose the
fact that such proposal or request to consider such a proposal was made, (C) if
any executive officer or director of the Investor serves as a member of the
Company’s board of directors, any action he or she takes in the performance of
his or her duties as a member of the Company’s board of directors shall not be
deemed to violate this Section 5.1, and (D) the provisions of this Section 5.1
shall terminate and be of no further force or effect if (i) the Company publicly
announces the entry into a definitive agreement for the acquisition of the
Company or more than fifty percent (50%) of its consolidated assets by a third
party, or (ii) any person commences a tender or exchange offer with respect to
the securities representing fifty percent (50%) or more of the voting power of
the Company, unless the Company files a recommendation statement under Rule
14d-9 of the Exchange Act (or such successor provision) with the SEC within 10
business days following commencement of such offer advising the Company’s
stockholders to reject such offer (provided that if any transaction referred to
in the foregoing clauses (i) and (ii) is terminated or abandoned, then the
provisions of this Section 5.1 shall again become effective). In the event that
the Company engages in discussions or negotiations involving a possible Change
of Control of the Company, the Investor will be given notice thereof and the
right to participate in any process on substantially the same terms as other
participants.
5.2.
Lock-Up. During the period beginning on the Closing Date and ending on the
earliest to occur of (i) the fourth anniversary of the Closing Date, (ii) the
expiration or termination of the Collaboration Agreement and (iii) a Change of
Control of the Company (the “Lock-Up Period”), the Investor shall not and shall
cause its Affiliates not to, without the prior consent of the Company, directly
or indirectly, Dispose of (a) any of the Shares or Deposit Shares, or any
Ordinary Shares, American Depositary Shares or Ordinary Share Equivalents
beneficially owned by the Investor or any of its Affiliates as of the Signing
Date, together with any Ordinary Shares, American Depositary Shares or Ordinary
Share Equivalents issued in respect thereof as a result of any stock split,
stock dividend, share exchange, merger, consolidation or similar
recapitalization, and (b) any Ordinary Shares, American Depositary Shares or
Ordinary Share Equivalents issued as (or issuable upon the exercise of any
warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange or in replacement of, the Ordinary
Shares, American Depositary Shares or Ordinary Share Equivalents described in
clause (a) of this sentence; provided, however, that the foregoing shall not
prohibit the Investor or its Affiliates from Transferring Ordinary Shares,
American Depositary Shares or Ordinary Share Equivalents (i) to a Permitted
Transferee, (ii) to the Company or a subsidiary of the Company, (iii) in
response to a tender or exchange offer or (iv) as otherwise provided in this
Agreement. Notwithstanding the foregoing, if (A) the Investor’s holding is not,
or is no longer, subject to equity method accounting treatment in accordance
with GAAP (other than as a result of the Investor’s sale of Company






--------------------------------------------------------------------------------





shares or the Investor’s failure to participate in future offerings or sales of
New Securities in which Investor was given the opportunity to participate
pursuant to Section 5.16), and (B) the Investor has used commercially reasonable
efforts (in light of the trading price of the Company’s shares) to acquire
additional equity securities of the Company sufficient to maintain equity method
accounting treatment (subject to Section 5.1), including participating in
offerings of New Securities pursuant to Section 5.16 to the extent permissible
under applicable Law or acquiring equity securities of the Company in the open
market or from shareholders of the Company, then (x) the lock-up provisions of
this Section 5.2 shall not apply and (y) the sale limitations set forth in
Section 5.5 may be exceeded but the Investor shall use reasonable best efforts
to conduct such sales in a manner that minimizes the adverse effect of such sale
on the public trading price of the Company’s shares, and the Investor and its
Affiliates shall be entitled to Dispose of the shares referenced in clauses (a)
and (b) above until the Investor’s ownership percentage of the Company reaches
ten percent (10%) of the then outstanding share capital of the Company, at which
point, the lock-up provisions of this Section 5.2 shall again apply with respect
to the Investor and its Affiliates; provided, however, that before the Investor
first Disposes of any such shares in accordance with the foregoing clause, the
Investor shall provide ten (10) days prior written notice to the Company and
shall, during such period, explore in good faith and in cooperation with the
Company commercially reasonable alternatives in order to maintain its equity
method accounting treatment in accordance with GAAP.
5.3.
Voting of Securities. From and after the Closing Date until the later of (i) the
fifth (5th) anniversary of the Closing Date and (ii) the expiration of the
Standstill Period, in any vote or action by written consent of the shareholders
of the Company, except as provided by Section 5.4, the Investor shall, and shall
cause its Affiliates to, vote or execute a written consent with respect to all
voting securities of the Company as to which it is entitled to vote or execute a
written consent (A) in accordance with the recommendation of a majority of the
Company’s board of directors, including the Designated Director, solely with
respect to (i) the election of directors, provided that such directors are
unanimously recommended by the Company’s board of directors, excluding the
Designated Director; (ii) the approval of the Company’s auditor; (iii) the
approval of, on a non-binding, advisory basis, the compensation of the Company’s
named executive officers; (iv) the approval of an increase to the number of
shares reserved for issuance or the issuance of shares under the Plans; (v)
within the parameters of Rule 13.36 of the HK Listing Rules, the approval of the
granting of a share issue mandate to the Company’s board of directors to issue,
allot or deal with unissued Ordinary Shares and/or American Depositary Shares up
to the next annual general meeting of shareholders of the Company, subject to
the conditions described in the Company’s definitive proxy statement; and (vi)
subject to the Company’s compliance with Section 5.16, the authorization of the
Company and its underwriters, in their sole discretion, to allocate to each of
Baker Bros. Advisors LP and Hillhouse Capital Management, Ltd. and parties
affiliated with each of them (the “Existing Shareholders”), up to a maximum
amount of shares in order to maintain the same shareholding percentage of each
of the Existing Shareholders (based on the then-outstanding share capital of the
Company) before and after the allocation of the corresponding securities issued
pursuant to an offering for a period of five years, which period will be subject
to an extension on a rolling basis each year, conditional on the approval of the
shareholders who are not Existing Shareholders, subject to the conditions
described in the Company’s definitive proxy statement, provided that, to the
extent permissible by the HK Listing Rules and subject to the Company’s ability
to obtain any necessary waiver thereunder to seek shareholder approval therefor,
any such authorization or a similar authorization provides for an allocation to
the Investor in the same manner as the Existing Shareholders, and (B) in
accordance with and proportional to the votes cast by shareholders entitled to
vote other than the Investor, in any matter that arises as a result of a
conflict due to the Collaboration Agreement.

In furtherance of this Section 5.3, the Investor shall, and shall cause its
Affiliates to, if and when requested by the Company from time to time, promptly
execute and deliver to the Company an irrevocable proxy, substantially in the
form of Exhibit B attached hereto, and irrevocably appoint the Company or its
designees, with full power of substitution, its attorney, agent and proxy to
vote (or cause to be voted) or to give consent with respect to, all of the
voting securities of the Company as to which the Investor or Affiliate of the
Investor is entitled to vote, in the manner and with respect to the matters set
forth in this Section 5.3. The Investor acknowledges, and shall cause its
Affiliates to acknowledge, that any such proxy executed and delivered shall be
coupled with an interest, shall constitute, among other things, an inducement
for the Company to enter into this Agreement, shall be irrevocable and binding
on any successor in interest of the Investor or Affiliate of the Investor, as
applicable, and shall not be terminated by operation of Law upon the occurrence
of any event. Such proxy shall operate to revoke and render void any prior proxy
as to any voting securities of the Company heretofore granted by the Investor or
its Affiliate, as applicable, to the extent it is inconsistent herewith.
Notwithstanding the foregoing, the irrevocable proxy shall be effective if, at
any annual or special meeting of the shareholders of the Company (or any consent
in lieu thereof) and at any adjournments or postponements of any such meetings,
the Investor (A) fails to appear or otherwise fails to cause its voting
securities of the Company to be counted as present for purposes of calculating a
quorum, or (B) fails to vote such voting securities in accordance with this
Section 5.3, in each case at least five (5) Business Days prior to the proxy
voting





--------------------------------------------------------------------------------





deadline for such shareholders’ meeting (or within five (5) Business Days prior
to the proxy voting deadline for an action to be taken by written consent in
lieu of such shareholders’ meeting). Such proxy shall terminate upon the later
of (i) the fifth (5th) anniversary of the Closing Date and (ii) the expiration
of the Standstill Period.
5.4.
Retained Voting Rights. For the avoidance of doubt, the Investor and its
Affiliates may vote, or execute a written consent with respect to, any or all of
the voting securities of the Company as to which they are entitled to vote or
execute a written consent, as they may determine in their sole discretion with
respect to any matter other than as described in Section 5.3.

5.5.
Sale Limitations. Subject to the restrictions set forth in Section 5.2,
following the later of (i) the expiration of the Lock-Up Period and (ii) the
expiration of the Standstill Period, the Investor agrees that it shall not, and
shall cause its Affiliates not to, Dispose of any Ordinary Shares, American
Depositary Shares or Ordinary Share Equivalents except (a) pursuant to a
registered underwritten public offering in accordance with Section 5.11, (b)
pursuant to Rule 144 under the Securities Act in accordance with the volume
restrictions applicable thereto, (c) in a private sale exempt from the
registration requirements of the Securities Act, or (d) in any transaction
approved by the Company; provided, however, that in no event shall the
Dispositions in clauses (a), (b) or (c), in any rolling twelve (12)-calendar
month period, exceed five percent (5%) of the then outstanding share capital of
the Company (i) for as long as the Investor holds […***…] or more of the then
outstanding share capital of the Company and (ii) after the Investor holds less
than […***…] of the then outstanding share capital of the Company, for as long
as (x) a Designated Director continues to serve on the Company’s Board of
Directors or (y) the Company would be required to file a registration statement
to effectuate the sale; and provided further, however, that in no event shall
the Investor or any of its Affiliates Dispose of any Ordinary Shares, American
Depositary Shares or Ordinary Share Equivalents to any Person that the Investor
or its Affiliate knows (after a reasonable inquiry in a non-public offering) is
a Competitor or is an Activist Investor.

5.6.
Offering Lock-Up. The Investor shall, if requested by the Company and an
underwriter of Ordinary Shares, American Depositary Shares or Ordinary Share
Equivalents in connection with any public offering involving an underwriting of
Ordinary Shares, American Depositary Shares or Ordinary Share Equivalents, agree
not to Dispose of any Ordinary Shares, American Depositary Shares or Ordinary
Share Equivalents for a specified period of time, such period of time not to
exceed ninety (90) days (a “Lock-Up Agreement”); provided that such Lock-Up
Agreement shall also be signed by all Company directors, officers and their
respective affiliated stockholders (excluding […***…]). Any Lock-Up Agreement
shall be in writing in a form reasonably satisfactory to the Company and the
underwriter(s) in such offering; provided, that if shareholders of the Company
will be selling more Ordinary Shares, American Depositary Shares or Ordinary
Share Equivalents than the Company in such offering, then shareholders holding a
majority of such Ordinary Shares, American Depositary Shares or Ordinary Share
Equivalents shall be responsible for negotiating the Lock-Up Agreement with the
underwriter with respect to their Ordinary Shares not being sold in the public
offering. The Company may impose stop transfer instructions with respect to the
Ordinary Shares, American Depositary Shares or Ordinary Share Equivalents
subject to the foregoing restrictions until the end of the specified period of
time. The foregoing provisions of this Section 5.6 shall not apply (a) if the
Investor and its Affiliates collectively own less than five percent (5%) of
Ordinary Shares or American Depositary Shares of the outstanding share capital
of the Company or Ordinary Share Equivalents, (b) if the Investor ceases to have
the right to appoint a Designated Director pursuant to Section 5.12, (c) to the
sale of any shares to an underwriter pursuant to an underwriting agreement, and
shall be applicable to the Investor only if all officers and directors are
subject to the same restrictions or (d) if any beneficial owner of at least five
percent (5%) of Ordinary Shares or American Depositary Shares of the then
outstanding share capital of the Company or Ordinary Share Equivalents
(excluding […***…]) is not subject to a Lock-Up Agreement upon the same terms
and conditions as the Investor.

5.7.
Further Assurances. Subject to the terms and conditions of this Agreement, each
of the Company and the Investor agrees to use its reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and
assist the other party hereto in doing, all things reasonably necessary, proper
or advisable to obtain prompt satisfaction of the conditions precedent to the
consummation of the transactions contemplated at the Closing, and to comply with
any regulatory requirements under the HK Listing Rules, including:  (a)
obtaining all necessary Consents and the making of all filings and the taking of
all steps as may be necessary, including convening any prerequisite meetings of
bodies of the Company, to obtain a required Consent or avoid an Action by any
Governmental Authority, (b) the defending of any Actions challenging this
Agreement or any other Transaction Agreements or the consummation of the
transactions contemplated hereby or thereby, including seeking to have any stay
or temporary restraining order entered by any court or other Governmental
Authority vacated or reversed, (c) the execution and delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement and the other Transaction
Agreements, and (d) the Investor’s providing any information reasonably
requested by the Company to allow it to publish public announcements and
circulars regarding the Transaction






--------------------------------------------------------------------------------





Agreements and the transactions contemplated hereunder and thereunder pursuant
to the HK Listing Rules and to respond to any queries raised by the HK Stock
Exchange. 
5.8.
Securities Law Disclosure; Publicity. No public release or announcement
concerning the transactions contemplated hereby or by any other Transaction
Agreement shall be issued by the Company or the Investor without the prior
consent of the Company (in the case of a release or announcement by the
Investor) or the Investor (in the case of a release or announcement by the
Company) (which consents shall not be unreasonably withheld, conditioned or
delayed), except for any such release or announcement as may be required by
securities Law or other applicable Law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Investor, as the case may be, shall (to the extent permissible under applicable
Law) allow the Investor or the Company, as applicable, reasonable time to
comment on such release or announcement in advance of such issuance and the
disclosing party shall consider the other party’s comments in good faith.
Notwithstanding the foregoing, following execution and delivery of this
Agreement, the Company and the Investor shall each issue a separate press
release substantially in the forms attached to the Collaboration Agreement, and
the Investor and the Company may make one or more public filings attaching any
Transaction Agreement pursuant to applicable securities Laws.

5.9.
Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the
Securities Act) that would be integrated with the offer or sale of the Shares to
be issued to the Investor hereunder for purposes of the rules and regulations of
any of the following markets or exchanges on which the Common Shares or the
Company is listed or quoted for trading on the date in question: the Pink OTC
Markets, the OTC Bulletin Board, the NASDAQ Capital Market, the NASDAQ Global
Market, the NASDAQ Global Select Market, the NYSE MKT or the New York Stock
Exchange.

5.10.
Notification.  After the date hereof and prior to the Closing Date, the Company
shall promptly deliver to the Investor a written notice of any event or
development that would, or could reasonably be expected to, result in any
condition to the Closing set forth in Section 6, not to be satisfied.

5.11.
Registration Rights. The Company covenants and agrees as follows:

a.
If at any time after the expiration of the Lock-Up Period and continuing so long
as the Investor holds Registrable Shares, the Company proposes to register any
of its Ordinary Shares, American Depositary Shares or Ordinary Share Equivalents
under the Securities Act for sale to the public (other than a registration
effected solely to implement an Employee Benefit Plan or a transaction to which
Rule 145 of the Securities Act is applicable, or a registration statement on
Form S-4, S-8 or another form not available for registering the Registrable
Shares for sale to the public), each such time it will give written notice to
the Investor of its intention to do so. Upon the written request of the Investor
given within twenty (20) days after receipt by the Investor of such notice, the
Company shall, subject to the limits contained in this Section 5.11, use its
reasonable best efforts to cause all such Registrable Shares of the Investor to
be registered under the Securities Act and qualified for sale under any state
securities or “blue sky” law, all to the extent required to permit such sale or
other disposition of their Registrable Shares (a “Piggyback Registration”);
provided, however, that if the Company is advised in writing in good faith by
any managing underwriter of the Company’s Ordinary Shares, American Depositary
Shares or Ordinary Share Equivalents being offered in a public offering pursuant
to such registration statement that the amount to be sold by Persons other than
the Company who have been granted registration rights (collectively, “Selling
Shareholders”) is greater than the amount that can be offered without adversely
affecting the offering, (1) in an offering initiated by the Company and not
pursuant to any registration rights granted to any Selling Shareholder, the
Company shall be required to include in the offering only the number of such
securities, including Registrable Shares, held by Selling Shareholders that the
managing underwriter and the Company determine in their sole discretion shall
not jeopardize the success of the offering, on a pro rata basis based on
securities beneficially owned by the Selling Shareholders participating in such
offering, and (2) in an underwritten, marketed offering initiated by any Selling
Shareholders other than the Investor (such initiating Selling Shareholders, the
“Initiating Shareholders”), the number of shares that are entitled to be
included in the registration and underwriting shall be allocated in the
following manner: (i) first, the securities that the Company desires to include
in such registration shall be excluded, (ii) second, securities of Selling
Shareholders other than the Initiating Shareholders requested to be included in
such registration shall be excluded, on a pro rata basis based on securities
beneficially owned by such Selling Shareholders, and (iii) third, securities
held by the Initiating Shareholders requested to be included in such
registration shall be excluded, on a pro rata basis based on securities
beneficially owned by the Initiating Shareholders. For the avoidance of doubt,
in any sale of the Company’s securities not involving an underwritten, marketed
offering or the participation of the Company (such as a block trade, even if the
broker in such trade requests an agreement with the Company similar to what






--------------------------------------------------------------------------------





might be customarily considered an underwriting agreement), none of the Investor
or any other shareholder of the Company shall be entitled to participate in such
sale through a Piggyback Registration or otherwise.
b.
Following demand by the Investor (a “Demand Request”) at any time after the
expiration of the Lock-Up Period (or any earlier termination or waiver by the
Company thereof), or such earlier time as the Company in its sole discretion may
agree in writing, the Company shall, subject to the limits contained in this
Section 5.11, file with the SEC a registration statement on Form S-3 (except if
the Company is not then eligible to register for resale the Registrable Shares
on Form S-3, in which case such registration shall be on another appropriate
form in accordance with the Securities Act) covering the resale of the
Registrable Shares (a “Demand Registration”), and the Company shall file such
registration statement as promptly as reasonably practicable following such
Demand Request, and in any event within sixty (60) days of such Demand Request;
provided, however, that in an underwritten, marketed offering initiated by the
Investor, if the Company is advised in writing in good faith by any managing
underwriter of the Company’s Ordinary Shares, American Depositary Shares or
Ordinary Share Equivalents being offered in a public offering pursuant to such
registration statement that the amount to be sold by Selling Shareholders is
greater than the amount that can be offered without adversely affecting the
offering, the number of shares that are entitled to be included in the
registration and underwriting shall be allocated in the following manner: (i)
first, the securities that the Company desires to include in such registration
shall be excluded, (ii) second, securities of Selling Shareholders other than
Registrable Shares requested to be included in such registration shall be
excluded, on a pro rata basis based on securities beneficially owned by such
Selling Shareholders, and (iii) third, Registrable Shares requested to be
included in such registration shall be excluded. Notwithstanding the foregoing,
the Company shall not be obligated to effect any Demand Registration of
Registrable Shares upon receipt of a Demand Request pursuant to this Section
5.11(b) if:

i.
the Company has, within the twelve (12)-month period preceding the date of the
Demand Request, already (x) effected two (2) Demand Registrations pursuant to
this Section 5.11(b) with no reduction in the number of Registrable Shares
requested to be included in such registration or (y) effected Demand
Registrations registering Registrable Shares representing, in the aggregate,
five percent (5%) of the then outstanding share capital of the Company;

ii.
the market value of the Registrable Shares proposed to be included in the
registration, based on the average closing price during the ten (10) consecutive
trading days period prior to the making of the Demand Request, is less than one
hundred million dollars ($100,000,000); or

iii.
the Registrable Shares proposed to be included in the registration exceed five
percent (5%) of the then outstanding share capital of the Company.

c.
The underwriter for any Demand Registration requested pursuant to Section
5.11(b) shall be selected by Investor and shall be reasonably acceptable to the
Company. The Company shall participate in the marketing of any Registrable
Shares offered by the Investor under any Demand Registration as reasonably
requested by the Investor. All expenses incurred in connection with
registrations, filings or qualifications pursuant to this Section 5.11,
including all registration, filing and qualification fees; printers’ and
accounting fees; fees and disbursements of counsel for the Company; and the
reasonable fees and disbursements, shall be borne and paid by the Company. The
Company shall use its reasonable best efforts to cause the registration
statement for any Demand Registration and related prospectuses to become
effective as promptly as practicable after filing. The Company shall use its
reasonable best efforts to cause such registration statement to remain effective
under the Securities Act until the earlier of the date (i) all Registrable
Shares covered by such registration statement have been sold or may be sold
freely without limitations or restrictions as to volume or manner of sale
pursuant to Rule 144 or (ii) all Registrable Shares covered by such registration
statement otherwise cease to be Registrable Shares pursuant to this Agreement.
The Company shall promptly, and within two business days after the Company
confirms effectiveness of such registration statement with the SEC, notify the
Investor of the effectiveness of such registration statement. Except as
otherwise set forth in Section 5.11(a) and Section 5.11(b), for the avoidance of
doubt, in no way will any registration rights granted hereunder be deemed to
limit the Company’s obligations in respect of registration rights previously
granted to any other shareholder of the Company in an agreement that has been
filed in the Company SEC Documents.

d.
For the purposes of this Section 5.11,

i.
“Losses” means any loss, damage, claim or liability (joint or several) or
actions in respect thereof to which a party hereto may become subject, insofar
as such loss, damage, claim or liability or action in respect thereof arises out
of or is based upon: (A) any untrue statement or alleged untrue statement of a
material






--------------------------------------------------------------------------------





fact contained in any registration statement of the Company registering the
resale of the Registrable Shares, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, or any
issuer free writing prospectus or any “issuer information” filed or required to
be filed pursuant to Rule 433(d) under the Securities Act, (B) an omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading or (C) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law, or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, qualification, or compliance.
ii.
“Registrable Shares” means the Shares held by Investor and the Deposit Shares
relating thereto, including, without limitation, any Ordinary Shares or American
Depositary Shares paid, issued or distributed in respect of any such Shares or
Deposit Shares by way of stock dividend, stock split or distribution, or in
connection with a combination of shares, recapitalization, reorganization,
merger or consolidation, or otherwise, but excluding Ordinary Shares or American
Depositary Shares acquired before or after the Closing Date, provided, however,
that the Shares and the Deposit Shares relating thereto, will not be
“Registrable Shares” (A) after the Shares or Deposit Shares have been sold
pursuant to an effective registration statement or in compliance with Rule 144
or other exemptions from registration or (B) when the remaining Shares or
Deposit Shares held by the Investor may be resold by the Investor in a single
transaction without the volume and manner of sale limitations under Rule 144.

e.
With a view to making available to the Investor the benefits of Rule 144 and any
other rule or regulation of the SEC that may at any time permit the Investor to
sell Registrable Shares to the public without registration, during the twelve
(12) month period following the Closing Date, the Company covenants that it will
use reasonable best efforts to:

i.
file in a timely manner all reports and other documents required, if any, to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted thereunder;

ii.
make and keep public information available information necessary to comply with
Rule 144 with respect to resales of the Shares or Deposit Shares under the
Securities Act, at all times, to the extent required from time to time to enable
the Investor to resell Shares or Deposit Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 (if
available with respect to resales of the Shares or Deposit Shares), as such rule
may be amended from time to time;

iii.
prior to the filing of a registration statement or any amendment thereto
(whether pre-effective or post-effective), and prior to the filing of any
prospectus or prospectus supplement related thereto, provide the Investor with
copies of all of the pages thereof (if any) that reference the Investor; and

iv.
furnish to the Investor, so long as the Investor owns any Registrable Shares,
forthwith upon request (a) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, (b) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company with the SEC, and (c) such other information
as may be reasonably requested by the Investor in availing itself of any rule or
regulation of the SEC which permits an Investor to sell any such securities
without registration.

f.
To the extent permitted by law, the Company shall indemnify the Investor, and,
as applicable, its officers, directors, and constituent partners, legal counsel
for the Investor and each Person controlling the Investor, with respect to which
registration, related qualification, or related compliance of Registrable Shares
has been effected pursuant to this Agreement, and each underwriter, if any, and
each Person who controls any underwriter within the meaning of the Securities
Act against all claims, losses, damages, or liabilities (or actions in respect
thereof) to the extent such claims, losses, damages, or liabilities arise out of
or are based upon (i) any untrue statement (or alleged untrue statement) of a
material fact contained in any prospectus or other document (including any
related registration statement) incident to any such registration,
qualification, or compliance, or (ii) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, qualification, or compliance; and the Company shall pay as
incurred to the Investor, each such underwriter, and each Person who controls
the Investor or underwriter,






--------------------------------------------------------------------------------





any legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action;
provided, however, that the indemnity contained in this Section 5.11(f) shall
not apply to amounts paid in settlement of any such claim, loss, damage,
liability, or action if settlement is effected without the consent of the
Company (which consent shall not unreasonably be withheld); and provided,
further, that the Company shall not be liable in any such case to the extent
that any such claim, loss, damage, liability, or expense arises out of or is
based upon any untrue statement or omission contained in such prospectus or
other document based upon written information furnished to the Company by the
Investor, such underwriter, or such controlling Person and stated to be for use
therein.
g.
To the extent permitted by law, the Investor shall, if Registrable Shares held
by the Investor are included for sale in the registration and related
qualification and compliance effected pursuant to this Section 5.11, indemnify
the Company, each of its directors, each officer of the Company who signs the
applicable registration statement, each legal counsel and each underwriter of
the Company’s securities covered by such a registration statement, each Person
who controls the Company or such underwriter within the meaning of the
Securities Act against all claims, losses, damages, and liabilities (or actions
in respect thereof) arising out of or based upon (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, or related document, or (ii) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Investor of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law applicable to such Investor and
relating to action or inaction required of the Investor in connection with any
such registration and related qualification and compliance, and shall pay as
incurred to such persons, any legal and any other expenses reasonably incurred
in connection with investigating or defending any such claim, loss, damage,
liability, or action, in each case only to the extent that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) is made in (and
such violation pertains to) such registration statement or related document in
reliance upon and in conformity with written information furnished to the
Company by such Investor and stated to be specifically for use therein;
provided, however, that the indemnity contained in this Section 5.11(g) shall
not apply to amounts paid in settlement of any such claim, loss, damage,
liability, or action if settlement is effected without the consent of the
Investor (which consent shall not unreasonably be withheld); provided, further,
that the Investor’s liability under this Section 5.11(g) (when combined with any
amounts such Investor is liable for under Section 5.11(i)) shall not exceed the
Investor’s net proceeds from the offering of securities made in connection with
such registration.

h.
Promptly after receipt by an indemnified party under this Section 5.11 of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party under this Section
5.11, notify the indemnifying party in writing of the commencement thereof and
generally summarize such action. The indemnifying party shall have the right to
participate in and to assume the defense of such claim; provided, however, that
the indemnifying party shall be entitled to select counsel for the defense of
such claim with the approval of any parties entitled to indemnification, which
approval shall not be unreasonably withheld; provided further, however, that if
either party reasonably determines that there may be a conflict between the
position of the Company and the Investor in conducting the defense of such
action, suit, or proceeding by reason of recognized claims for indemnity under
this Section 5.11, then counsel for such party shall be entitled to conduct the
defense to the extent reasonably determined by such counsel to be necessary to
protect the interest of such party. The failure to notify an indemnifying party
promptly of the commencement of any such action, if prejudicial to the ability
of the indemnifying party to defend such action, shall relieve such indemnifying
party, to the extent so prejudiced, of any liability to the indemnified party
under this Section 5.11, but the omission so to notify the indemnifying party
shall not relieve such party of any liability that such party may have to any
indemnified party otherwise than under this Section 5.11.

i.
If the indemnification provided for in this Section 5.11 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the






--------------------------------------------------------------------------------





indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission.
In no event, however, shall (i) any amount due for contribution hereunder be in
excess of the amount that would otherwise be due under Section 5.11(f) or
Section 5.11(g), as applicable, based on the limitations of such provisions and
(ii) a Person guilty of fraudulent misrepresentation (within the meaning of the
Securities Act) be entitled to contribution from a Person who was not guilty of
such fraudulent misrepresentation.
j.
In the case of each registration of Registrable Shares effected by the Company
pursuant to this Section 5.11, the Company shall keep the Investor advised as to
the initiation of each such registration and as to the status thereof. The
Company shall use its reasonable best efforts, within the limits set forth in
this Section 5.11(j), to:

i.
prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectuses used in connection with such
registration statement as may be necessary to keep such registration statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement;

ii.
furnish to the Investor such numbers of copies of a prospectus, including
preliminary prospectuses, in conformity with the requirements of the Securities
Act, and such other documents as the Investors may reasonably request in order
to facilitate the disposition of Registrable Securities;

iii.
register and qualify the Registrable Shares covered by such registration
statement under such other securities or blue sky laws of such jurisdictions in
the United States as shall be reasonably requested by the Investor, provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions;

iv.
in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering and take such other usual and
customary action as the Investor may reasonably request in order to facilitate
the disposition of such Registrable Shares;

v.
notify the Investor at any time when a prospectus relating to a registration
statement covering any Registrable Shares is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing. The Company shall use its reasonable
best efforts to amend or supplement such prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

vi.
provide a transfer agent and registrar for all Registrable Shares registered
pursuant to such registration statement and, if required, a CUSIP number for all
such Registrable Shares, in each case not later than the effective date of such
registration;

vii.
if requested by the Investor, use reasonable best efforts to cause the Company’s
transfer agent to remove any restrictive legend from any Registrable Shares
being transferred by the Investor pursuant to a registration statement, within
five (5) business days upon receipt of all required documents by the Transfer
Agent;

viii.
cause to be furnished, at the request of the Investor, on the date that
Registrable Shares are delivered to underwriters for sale in connection with an
underwritten offering pursuant to this Agreement, (A) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (B) a letter
or letters from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters;

ix.
participate in any marketing, meeting with a potential investor, road show or
comparable activity that may be reasonably required to complete the orderly sale
of shares by the underwriter or underwriters; and

x.
cause all such Registrable Shares included in a registration statement pursuant
to this Agreement to be listed on each securities exchange or other securities
trading markets on which American Depositary Shares representing Ordinary Shares
are then listed.






--------------------------------------------------------------------------------





k.
The obligations of the Company and the Investor under this Section 5.11 shall
survive the completion of any offering of Registrable Shares in a registration
statement under this Agreement or otherwise.

5.12.
Designated Director.

a.
During the period beginning on the Closing Date and ending on the earlier of (i)
the date as of which the Investor holds less than ten percent (10%) of the then
outstanding share capital of the Company as a result of the Investor’s sale of
Shares or the Investor’s failure to participate in future offerings or sales of
New Securities in which Investor is given the opportunity to participate
pursuant to Section 5.16(a) and (ii) the third (3rd) anniversary of the date of
the expiration or termination of the Collaboration Agreement (the “Board Term”),
the Investor may, upon written notice to the Company, direct the Company to
cause one individual selected by the Investor who is an independent director
under applicable Laws (including the listing standards of any stock exchange on
which the Company’s securities are then traded) reasonably satisfactory to the
Company and who satisfies the Company’s then-published director qualification
criteria (the “Designated Director”) to be appointed as a member of the
Company’s board of directors within ten (10) days after the Company’s receipt of
such written notice and to thereafter be nominated for re-election by the
shareholders of the Company; provided that the initial Designated Director shall
be appointed as of the Closing Date; provided further, that, with respect to the
initial Designated Director and any new Designated Director, if the Company
rejects […***…] individuals pursuant to this Section 5.12, the Investor shall
thereafter nominate, and the Company shall appoint, an individual who is not a
full-time employee of the Investor or any of its Affiliates, who is an
independent director under applicable Laws (including the listing standards of
any stock exchange on which the Company’s securities are then traded) and who
satisfies the Company’s then-published director qualification criteria. The
Designated Director shall be required to complete and sign the Company’s
standard form of director & officer questionnaire prior to appointment and at
each time it is requested of the Company’s other directors, and personally enter
into a non-disclosure agreement with the Company and shall be bound by the
Company’s code of conduct and insider trading policy. In connection with each
subsequent meeting of the shareholders of the Company at which the Designated
Director’s term of service as a director is expiring, the Company shall cause
the Designated Director to be nominated for re-election at such meeting and
included within the slate of directors contained in the Company’s proxy
statement, accompanied by a recommendation by the Company’s board of directors
that such individual be elected as a director. In the event the Designated
Director is nominated for re-election at a meeting of the shareholders of the
Company but is not re-elected by the shareholders, the Company’s obligations
pursuant to this Section 5.12 shall terminate with respect to such individual.
Notwithstanding the foregoing sentence, in the event a Designated Director is
not re-elected by the shareholders, the Investor retains the right to appoint a
new Designated Director in accordance with this Section 5.12, and the Company’s
obligations pursuant to this Section 5.12 remain in effect with respect to such
new Designated Director. In the event a vacancy is created at any time by the
death, disability, retirement, resignation or removal of a Designated Director,
the Investor may, upon written notice to the Company, direct the Company to
promptly appoint a new Designated Director to fill the resulting vacancy. Any
Designated Director shall sign a resignation letter which shall become effective
as of the end of the Board Term.

b.
The Company shall notify the Designated Director of all regular and special
meetings of the Company’s board of directors or any committee thereof of which
the Designated Director is a member. Subject to the following sentence, the
Company shall provide the Designated Director with copies of all notices,
minutes, consents and other materials provided to all other directors (the
“Director Information”) concurrently as such materials are provided to the other
directors. The Designated Director will be afforded no less favorable treatment
than any other member of the Company’s Board of Directors with respect to all
matters, including, without limitation, assistance with filings to be made with
the SEC pursuant to Section 16 of the Exchange Act and other required regulatory
filings, expense reimbursement and indemnification consistent with those offered
to all other members of the Company’s Board of Directors and reasonable access
to Company information and management, except that (i) the Designated Director
shall not be entitled to receive compensation for service as a member of the
Company’s board of directors if such Designated Director is a full-time employee
of the Investor or any of its Affiliates; (ii) the Designated Director may be
excluded from participation or deliberation by the Company’s board of directors
or committees thereof upon the request of the Chairman of the board of directors
after consultation with the Company’s internal or external legal advisors if and
solely to the extent any matter is to be presented or discussed in which the
Investor has an actual conflict of interest; and (iii) the Designated Director
shall not have the right to receive Director Information with respect to the
matters noted in clause (ii) of this sentence.

5.13.
PFIC Reporting. For so long as the Investor holds Shares or Deposit Shares, the
Company hereby agrees to use reasonable best efforts to cause the Company and
each of its controlled subsidiaries to not be treated as a PFIC






--------------------------------------------------------------------------------





and to reasonably cooperate with the Investor in order to permit the Investor to
determine whether the Company is at any time a PFIC.  In furtherance of the
foregoing, the Company shall notify the Investor if, in good faith, the Company
reasonably believes the Company was a PFIC during the prior taxable year,
provided that the publication of a PFIC Annual Information Statement by the
Company on the Company’s website shall be deemed to satisfy such notification
requirement.  If the Company determines that the Company is a PFIC, the Company
shall use reasonable best efforts to (i) provide such information to the
Investor as the Investor may reasonably request to enable the Investor to
complete its U.S. Internal Revenue Service Form 8621 with respect to the Company
and any PFIC in which the Company owns an interest, any stock of which is
treated as owned by the Investor pursuant to Section 1298(a) of the Code, and
(ii) provide such statements, information and documentation as the Investor
reasonably believes is necessary for it to make an election to treat each such
entity as a “qualified electing fund” under Section 1295 of the Code and to
determine the Investor’s foreign tax credits under Section 1293(f) of the Code.
5.14.
Controlled Foreign Corporation. For so long as the Investor holds Shares or
Deposit Shares at any point during a taxable year, then the Company hereby
agrees to reasonably cooperate with the Investor in order to permit the Investor
to determine whether the Company is a CFC. If the Company is or is likely to
have become a CFC, then the Company shall use reasonable best efforts to provide
to the Investor such information as it may reasonably request to assist the
Investor to timely comply with its filing obligations under the Code, including
but not limited to Internal Revenue Service Form 5471.

5.15.
Deposit of Shares and Issuance of American Depositary Receipts. Upon the written
request of the Investor to the Company, the Company will deposit or cause to be
deposited such number of Shares with the Depositary Agent as is requested by the
Investor, and issue or cause to be issued to the Investor the American
Depositary Receipts representing the corresponding American Depositary Shares,
with any and all costs associated with such deposit and issuance paid for by the
Investor. The Company shall (a) use its reasonable best efforts to (i) register
or qualify such American Depositary Shares under the securities or blue sky Laws
of such jurisdictions in the United States as the Investor reasonably requests
and do any and all other acts and things which may be reasonably necessary or
advisable to enable the Investor to consummate the disposition in such
jurisdictions of the American Depositary Shares owned by the Investor and (ii)
cause all such American Depositary Shares to be eligible and remain eligible for
registration of the American Depositary Shares pursuant to Form F-6, and (b)
cooperate with the Investor and the Depositary Agent to facilitate the timely
delivery of American Depositary Shares (in book entry or certificated form),
which American Depositary Shares shall be free of all restrictive legends unless
the Company reasonably determines on advice from legal counsel that such legends
are required by applicable law (it being understood that the American Depositary
Shares may be restricted American Depositary Shares subject to restrictions
imposed by the Depositary Agent for so long as the Investor is an Affiliate).

5.16.
Subsequent Issuances.

a.
If the Company proposes to offer or sell any Ordinary Shares, American
Depositary Shares or Ordinary Share Equivalents after the Closing Date, other
than pursuant to the Plans (“New Securities”), and at the time immediately prior
to such offer or sale the Investor holds no more than twenty point five percent
(20.5%) of the Company’s outstanding share capital, the Company shall use
reasonable best efforts to provide the Investor with an opportunity to
participate in such offering or sale and purchase upon the same terms and
conditions as other purchasers in the offering or sale of the New Securities, up
to that portion of such New Securities as is necessary to allow the Investor to
hold twenty point five percent (20.5%) of the Company’s share capital after the
sale of New Securities, so long as the Investor’s ownership percentage prior to
such sale has not decreased as a result of the Investor’s sale of Shares or the
Investor’s failure to participate in future offerings or sales of New Securities
in which Investor is given the opportunity to participate pursuant to this
Section 5.16(a), subject to applicable Law and HK Listing Rules. As soon as
reasonably practicable following the resolution of any comments referenced in
Section 5.18(a) with respect to the Proxy Statement (as defined below), the
Company will use reasonable best efforts to request and obtain a waiver from the
HK Listing Rules and obtain shareholder approval, if required, to permit the
foregoing, provided that the Company shall not be required to seek or obtain
shareholder approval in advance of or as a condition to an offering or sale of
any of its Ordinary Shares, American Depositary Shares or Ordinary Share
Equivalents; provided, further, that if the Company shall seek to request and
obtain a waiver from the HK Listing Rules and obtain shareholder approval for
the issuance of New Securities to the Existing Shareholders, the Company shall
do the same in the same manner for the Investor.

b.
Subject to Section 5.16(c) and notwithstanding anything else to the contrary in
this Agreement, in the event that the Investor or the Company receives a second
request or other inquiry under the HSR Act or from any regulatory authority such
that the Closing is not reasonably expected to occur on January 1, 2020, then,
prior to the Closing the Company may offer and sell New Securities in a
follow-on public offering in an amount of up to $1 billion






--------------------------------------------------------------------------------





in aggregate gross proceeds, exclusive of any customary underwriter
over-allotment option (a “Follow-On Offering”). Subject to applicable Law, the
Company shall provide Investor with an opportunity to purchase twenty point five
percent (20.5%) of such New Securities (the “Incremental Shares”) in such
Follow-On Offering at a purchase price per Incremental Share equal to the per
share price that is paid by the other purchasers in the Follow-On Offering (the
“Per Incremental Share Purchase Price”), and otherwise upon the same terms and
conditions as the other purchasers in the Follow-On Offering. If the Investor
does not purchase the Incremental Shares in the Follow-On Offering, then the
Investor shall purchase the Incremental Shares at a purchase price per
Incremental Share equal to the Per Incremental Share Purchase Price, at the
Closing, together with the Shares at the Per Share Purchase Price.
c.
Notwithstanding Section 5.16(b) or anything else to the contrary in this
Agreement:

i.
Any filing, release or other public disclosure or announcement made in
connection with any Follow-On Offering and concerning Investor shall be in a
form reasonably satisfactory to the Investor, and Company shall allow the
Investor reasonable time to comment on any such filing, release or other public
disclosure or announcement.

ii.
No Follow-On Offering, if any, shall be permitted if it would reasonably be
expected (A) to prevent, delay or otherwise interfere with the Closing or any
other transactions contemplated by this Agreement or the Collaboration
Agreement, (B) adversely affect the ability of the Company to perform its
obligations under the Collaboration Agreement, or (C) adversely affect the
ability of the Company to perform its obligations under this Agreement.

5.17.
Use of Proceeds. Until the expiration or termination of the Collaboration
Agreement, the Company shall use the gross proceeds from the sale of the Shares
as necessary to fund its development obligations under the Collaboration
Agreement; provided that, subject to the Company’s co-development and other
obligations set forth in the Collaboration Agreement (including additional
development of commercial products), the Company shall not be obligated to use
more than the lesser of (i)[…***…] and (ii) […***…], to fund its development
obligations under the Collaboration Agreement. Until the third (3rd) anniversary
of the Effective Date, the Company shall not use the proceeds from the purchase
of the Shares to declare a cash dividend to its shareholders or to purchase any
outstanding Ordinary Shares, except for re-purchases of shares issued under the
Plans.

5.18.
Preparation of Proxy; Shareholders Meeting; Board Recommendation.

a.
As promptly as reasonably practicable after the execution of this Agreement, the
Company shall prepare and cause to be filed with the SEC and/or the HK Stock
Exchange, as applicable, a proxy statement relating to the Shareholder Approval
(such proxy statement, and any amendments or supplements thereto, the “Proxy
Statement”). The Investor shall furnish all information concerning the Investor
and its Affiliates to the Company, as may be reasonably requested by the Company
to be included in the Proxy Statement and shall otherwise assist and cooperate
with the Company in the preparation of the Proxy Statement and the resolution of
any comments to the Proxy Statement received from the SEC or HK Stock Exchange,
as applicable. Both the Company and the Investor shall promptly correct any
information provided by it for use in the Proxy Statement if and to the extent
such information becomes false or misleading in any material respect. The
Company shall notify the Investor upon the receipt of any comments from the SEC
or HK Stock Exchange, as applicable, and of any request by the SEC or HK Stock
Exchange, as applicable, for amendments or supplements to the Proxy Statement.
The Company shall use its reasonable best efforts to (i) respond as promptly as
reasonably practicable to any comments received from the SEC or HK Stock
Exchange, as applicable, concerning the Proxy Statement and to resolve such
comments with the SEC or HK Stock Exchange, as applicable, and (ii) to cause the
Proxy Statement to be disseminated to its shareholders as promptly as reasonably
practicable after the resolution of any such comments.

b.
The Company shall take all necessary actions in accordance with applicable Law,
the governing documents of the Company and the rules of NASDAQ and the HK Stock
Exchange, as applicable, to duly call, give notice of, convene and hold a
special shareholders meeting (the “Meeting”) for the purpose of obtaining the
Shareholder Approval, as soon as reasonably practicable after the SEC or HK
Stock Exchange, as applicable, confirms that it has no further comments on the
Proxy Statement. Notwithstanding any provision of this Agreement to the
contrary, the Company may adjourn, recess or postpone the Meeting (i) to the
extent necessary to ensure that any required supplement or amendment to the
Proxy Statement is provided to the shareholders of the Company within a
reasonable amount of time in advance of the Meeting, (ii) if as of the time for
which the Meeting is originally scheduled (as set forth in the Proxy Statement)
there are insufficient shares of capital stock of the






--------------------------------------------------------------------------------





Company represented (either in person or by proxy) to constitute a quorum
necessary to conduct the business of the Meeting or (iii) as may be required by
applicable Law.
c.
The Company shall, through its board of directors, recommend to its shareholders
the approval of all proposals set forth in the Shareholder Approval, and include
such recommendation in the Proxy Statement. The board of directors of the
Company shall not withdraw, amend, qualify or modify its recommendation to the
shareholders of Company that they vote in favor of the proposals set forth in
the Shareholder Approval, unless, in the opinion of counsel (which counsel shall
be reasonably satisfactory to the Investor), the directors’ fiduciary duties
would require them to take such action.

5.19.
Reasonable Access. The Company will permit Investor and its representatives to
have reasonable access at reasonable times to the premises, properties,
personnel, books, records and documents of or pertaining to the Company and its
Subsidiaries as is reasonably necessary in order to (a) prepare or make any
filing or other submission to any Governmental Authority or other Person
required in order to consummate the transactions contemplated hereby, (b) make
SEC filings on a timely basis and conduct such other corporate activities,
including tax, accounting and finance activities, related to Investor’s
ownership interest in the Company and/or (c) keep Investor reasonably informed
with respect to material events affecting the Company and/or its Subsidiaries.
So long as the Investor holds at least twenty percent (20%) of the outstanding
share capital of the Company, the Company shall promptly provide the Investor
and its representatives with all information reasonably requested to maintain
the Investor’s equity method accounting treatment in accordance with GAAP

5.20.
Economic Substance. For so long as the Investor holds Shares or Deposit Shares,
the Company shall, and shall cause its controlled subsidiaries to, use
reasonable best efforts to comply with the International Tax Co-operation
(Economic Substance) Law, 2018, of the Cayman Islands so that it does not become
a defunct company and is not struck off.

6.
Conditions to Closing.

6.1.
Conditions to Investor’s Obligations at the Closing. The Investor’s obligation
to purchase the Shares at the Closing is subject to the satisfaction, at or
prior to the Closing Date, of the following conditions (unless waived in writing
by the Investor):

a.
Representations and Warranties. The representations and warranties made by the
Company in Section 3 hereof shall be true and correct in all material respects
as of the Signing Date and the Closing Date as if made on such date, except to
the extent any such representation and warranty is (i) already qualified by
materiality, in which case it shall be true and correct as of such dates or (ii)
specifically made as of a particular date, in which case it shall be true and
correct as of such date.

b.
Performance of Obligations. The Company shall have performed and complied in all
material respects with all agreements and conditions herein required to be
performed or complied with by the Company on or before the Closing Date.

c.
Legal Investment. The sale and issuance of the Shares shall be legally permitted
by all Laws to which the Investor and the Company are subject.

d.
No Orders. No Order shall be in effect preventing the consummation of the
transactions contemplated by the Transaction Agreements.

e.
Closing Deliverables. The Company shall deliver or cause to be delivered to the
Investor all items listed in Section 2.3(a).

f.
Collaboration Agreement. The Company shall have executed the Collaboration
Agreement, the Effective Date (as such term is defined in the Collaboration
Agreement) of the Collaboration Agreement shall occur immediately prior to the
Closing, no breach by the Company of any term of or obligation under the
Collaboration Agreement shall have occurred and be continuing, and the
Collaboration Agreement shall not have been terminated in accordance with its
terms.

g.
Consents, Permits, and Waivers. All Consents necessary or appropriate for
consummation of the transactions contemplated by the Transaction Agreements,
other than the Shareholder Approval, shall have been obtained, including the
approval of the board of directors of the Company. With respect to the Closing,
all filings to be made under the HSR Act or any other similar antitrust Laws
(including but not limited to the Cayman Islands and the PRC), with respect to
the Transaction Agreements and the transactions contemplated hereby and thereby,






--------------------------------------------------------------------------------





shall have been made and the applicable waiting period, including all extensions
thereof, under the HSR Act or any other similar antitrust Laws (including but
not limited to the Cayman Islands), shall have expired or been terminated.
h.
Material Adverse Effect. No Material Adverse Effect shall have occurred.

i.
The Company’s NASDAQ Listing. The Company’s American Depositary Shares shall
continue to be listed on the NASDAQ Global Select Market.

j.
Shareholder Approval. The Shareholder Approval shall have been obtained.

6.2.
Conditions to Company’s Obligations at the Closing. The Company’s obligation to
issue and sell the Shares at the Closing is subject to the satisfaction, on or
prior to the Closing Date, of the following conditions (unless waived in writing
by the Company):

a.
Representations and Warranties. The representations and warranties in Section 4
made by the Investor shall be true and correct in all material respects as of
the Signing Date and the Closing Date as if made on such date, except to the
extent any such representation and warranty is (i) already qualified by
materiality, in which case it shall be true and correct as of such dates or (ii)
specifically made as of a particular date, in which case it shall be true and
correct as of such date.

b.
Performance of Obligations. The Investor shall have performed and complied with
all agreements and conditions herein required to be performed or complied with
by the Investor on or before the Closing Date.

c.
Legal Investment. The sale and issuance of the Shares shall be legally permitted
by all Laws to which the Investor and the Company are subject.

d.
No Orders. No Order shall be in effect preventing the consummation of the
transactions contemplated by the Transaction Agreements.

e.
Closing Deliverables. The Investor shall deliver or cause to be delivered to the
Company all items listed in Section 2.3(b).

f.
Collaboration Agreement. The Investor shall have executed the Collaboration
Agreement, the Effective Date (as such term is defined in the Collaboration
Agreement) of the Collaboration Agreement shall occur immediately prior to the
Closing, no breach by the Investor of any term of or obligation under the
Collaboration Agreement shall have occurred and be continuing, and the
Collaboration Agreement shall not have been terminated in accordance with its
terms.

g.
Consents, Permits, and Waivers. All Consents necessary or appropriate for
consummation of the transactions contemplated by the Transaction Agreements,
other than the Shareholder Approval, shall have been obtained, including the
approval of the board of directors of the Company. With respect to the Closing,
all filings to be made under the HSR Act or any other similar antitrust Laws
(including but not limited to the Cayman Islands and the PRC), with respect to
the Transaction Agreements and the transactions contemplated hereby and thereby,
shall have been made and the applicable waiting period, including all extensions
thereof, under the HSR Act or any other similar antitrust Laws (including but
not limited to the Cayman Islands and the PRC), shall have expired or been
terminated.

h.
Shareholder Approval. The Shareholder Approval shall have been obtained.

7.
Notification under the HSR Act.

7.1.
As a result of the aggregate consideration being paid by the Investor under this
Agreement and the Collaboration Agreement, which satisfies the size of
transaction jurisdictional threshold under the HSR Act, the parties shall, as
soon as practicable, and, in any event, no later than seven (7) Business Days
after the Signing Date, file or cause to be filed with the Federal Trade
Commission (the “FTC”) and the Department of Justice (the “DOJ”) the
notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder with respect to the transactions contemplated
by this Agreement. The parties will use all reasonable efforts to respond on a
timely basis to any requests for additional information made by either of such
agencies. Each party will be responsible for its own costs and expenses and the
Investor will be responsible for all filing fees associated with any
notifications required to be filed under the HSR Act and the rules and
regulations promulgated thereunder.






--------------------------------------------------------------------------------





7.2.
The Investor and the Company shall: (i) reasonably cooperate with each other in
connection with any investigation or other inquiry relating to the transactions
contemplated by the Transaction Agreements; (ii) reasonably keep the other party
informed of any communication received by such party from, or given by such
party to, the FTC, the DOJ or any other merger control authority and of any
communication received or given in connection with any proceeding by a private
party, in each case regarding the transactions contemplated by the Transaction
Agreements; (iii) promptly respond to and certify substantial compliance with
any inquiries or requests received from the FTC or the DOJ for additional
information or documentation; (iv) reasonably consult with each other in advance
of any meeting or conference with the FTC, the DOJ or any other merger control
authority, and to the extent permitted by the FTC, the DOJ or such other merger
control authority and reasonably determined by such party to be appropriate
under the circumstances, give the other party or their counsel the opportunity
to attend and participate in such meetings and conferences; and (v) permit the
other party or their counsel to the extent reasonably practicable to review in
advance, and in good faith consider the views of the other party or their
counsel concerning, any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
merger control authority; provided, however, such party shall be under no
obligation to reschedule any meetings or conferences with the FTC, the DOJ or
any other merger control authority to enable the other party to attend.

8.
Miscellaneous.

8.1.
Termination. This Agreement may be terminated at any time prior to the Closing
by:

a.
mutual written consent of the Company and the Investor;

b.
either the Company or the Investor, upon written notice to the other no earlier
than June 30, 2020 (the “End Date”), if the Closing has not been consummated by
the End Date; provided that the Company or the Investor may extend the End Date
to September 30, 2020 by giving written notice to the other party, if either (x)
any applicable waiting period, including all extensions thereof, under the HSR
Act or any other similar antitrust Laws (including but not limited to the Cayman
Islands) (any such laws, “Antitrust Laws”), shall not have expired or been
terminated by the initial End Date or (y) any Order shall be in effect
preventing the consummation of the transactions contemplated by the Transaction
Agreements (if such Order relates to Antitrust Laws); provided, further, that
the right to terminate this Agreement or extend the initial End Date pursuant to
this Section 8.1(b) shall not be available to any party (or any Affiliate of
such party) whose breach of any representation, warranty, covenant or agreement
set forth in this Agreement has been the proximate cause of, or resulted in, the
failure of the Closing to have occurred on or before the initial End Date;

c.
either the Company or the Investor, upon written notice to the other, if any of
the conditions to the Closing set forth in Section 6.1(c), 6.1(d), 6.1(g),
6.1(j), 6.2(c), 6.2(d), 6.2(g) or 6.2(h), as applicable, despite the use of
reasonable best efforts shall have become incapable of fulfillment by the End
Date and shall not have been waived in writing by the other party within ten
(10) Business Days after receiving receipt of written notice of an intention to
terminate pursuant to this clause (c); provided, however, that the right to
terminate this Agreement under this Section 8.1(c) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure to consummate the transactions
contemplated hereby prior to the End Date;

d.
the Company, upon written notice to the Investor, so long as the Company is not
then in breach of its representations, warranties, covenants or agreements under
this Agreement such that any of the conditions set forth in Section 6.1(a),
6.1(b) or 6.1(h), as applicable, despite the use of reasonable best efforts
could not be satisfied by the End Date, (i) upon a breach of any covenant or
agreement on the part of the Investor set forth in this Agreement, or (ii) if
any representation or warranty of the Investor shall have been or become untrue,
in each case such that any of the conditions set forth in Section 6.2(a) or
6.2(b), as applicable, could not be satisfied by the End Date;

e.
the Investor, upon written notice to the Company, so long as the Investor is not
then in breach of its representations, warranties, covenants or agreements under
this Agreement such that any of the conditions set forth in Section 6.2(a) or
6.2(b), as applicable, despite the use of reasonable best efforts could not be
satisfied by the End Date, (i) upon a breach of any covenant or agreement on the
part of the Company set forth in this Agreement, or (ii) if any representation
or warranty of the Company shall have been or become untrue, in each case such
that any of the conditions set forth in Section 6.1(a) or 6.1(b), as applicable,
could not be satisfied by the End Date; or

f.
either the Company or the Investor, upon written notice to the other, if the
Collaboration Agreement is terminated.






--------------------------------------------------------------------------------





8.2.
Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 8.1 hereof, (a) this Agreement (except for Section 5.11,
this Section 8, and any definitions set forth in this Agreement and used in such
sections) shall forthwith become void and have no effect, without any liability
on the part of any party hereto or its Affiliates, and (b) all filings,
applications and other submissions made pursuant to this Agreement, to the
extent practicable, shall be withdrawn from the agency or other Person to which
they were made or appropriately amended to reflect the termination of the
transactions contemplated hereby; provided, however, that nothing contained in
this Section 8.2 shall relieve any party from liability for fraud or any
intentional or willful breach of this Agreement.

8.3.
Reserved.

8.4.
Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, without regard
to the conflict of laws principles thereof that would require the application of
the Law of any other jurisdiction, provided, that (i) the issue of the Shares as
described in Section 2.1, (ii) the transfer of the Shares as described in
Section 2.2, (iii) Section 3.1(a) to the extent relating to the Company, (iv)
the capitalization of the Company as described in Section 3.3(a), (v) Section
3.4, to the extent relating to the Company and (vi) Sections 3.12 and 3.18
(clauses (i) through (vi) above, jointly, the “Cayman Law Matters”), shall be
governed exclusively by, and construed in accordance with, the laws of the
Cayman Islands, without regard to the conflict of laws principles thereof that
would require the application of the Law of any other jurisdiction. The parties
irrevocably and unconditionally submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York solely and
specifically for the purposes of any action or proceeding arising out of or in
connection with this Agreement, provided that the courts of the Cayman Islands
shall have exclusive jurisdiction over the Cayman Law Matters. EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES THAT JURISDICTION AND VENUE IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY ANY PARTY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (INCLUDING ANY SUIT, ACTION OR PROCEEDING SEEKING EQUITABLE RELIEF)
SHALL PROPERLY AND EXCLUSIVELY LIE IN THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF NEW YORK OR, IN ACCORDANCE WITH THIS SECTION 8.4, THE COURTS OF THE
CAYMAN ISLANDS (THE “CHOSEN COURTS”). EACH PARTY HERETO FURTHER AGREES NOT TO
BRING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE CHOSEN
COURTS PURSUANT TO THE FOREGOING SENTENCE (OTHER THAN UPON APPEAL). BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE CHOSEN COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH
RESPECT TO SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE
THAT VENUE WOULD BE PROPER IN EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY
OBJECTION THAT ANY SUCH CHOSEN COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR
THE RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING. TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE) INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY
THE OTHER PARTIES HERETO THAT THIS SECTION 8.4 CONSTITUTES A MATERIAL INDUCEMENT
UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 8.4 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

8.5.
Survival. The representations, warranties, covenants and agreements made herein
shall survive the Closing.

8.6.
Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon the parties
hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes.
This Agreement may not be assigned by any party hereto without the consent of
the other party, provided, that the Investor may assign its rights and
obligations hereunder in whole or in part to any Affiliate of the Investor or to
any successor of the Investor as a result of a Change of Control of the
Investor, provided further, that in the






--------------------------------------------------------------------------------





case of such assignment the assignee shall agree in writing to be bound by the
provisions of this Agreement and the Investor shall not be relieved of its
obligations hereunder.
8.7.
Entire Agreement. This Agreement, the exhibits and schedules hereto, the other
Transaction Agreement, and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable for or bound to
any other in any manner by any oral or written representations, warranties,
covenants and agreements except as specifically set forth herein and therein.

8.8.
Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein. Upon such determination that any provision of this Agreement, or the
application of any such provision, is invalid, illegal, void or unenforceable,
the Company and the Investor shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Company and the Investor as
closely as possible to the fullest extent permitted by Law in an acceptable
manner to the end that the transactions contemplated hereby and the other
Transaction Agreements are fulfilled to the greatest extent possible.

8.9.
Amendment. No provision in this Agreement shall be supplemented, deleted or
amended except in a writing executed by an authorized representative of each of
the Investor and the Company. Any amendment effected in accordance with this
Section 8.9 shall be binding upon each holder of Shares or Deposit Shares
purchased under this Agreement at the time outstanding, each future holder of
all such Shares or Deposit Shares, and the Company, and any amendment not
effected in accordance with this Section 8.9 shall be void and of no effect.

8.10.
Waivers; Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any Consent of any kind or character on any party’s part of any
breach, default or noncompliance under this Agreement or any waiver on such
party’s part of any provisions or conditions of the Agreement must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, by Law, or otherwise
afforded to any party, shall be cumulative and not alternative. Any waiver
effected in accordance with this Section 8.10 shall be binding upon each holder
of Shares or Deposit Shares purchased under this Agreement at the time
outstanding, each future holder of all such Shares or Deposit Shares, and the
Company, and any waiver not effected in accordance with this Section 8.10 shall
be void and of no effect.

8.11.
Equitable Relief.  Each of the Company and the Investor hereby acknowledges and
agrees that the failure of the Company or the Investor to perform their
respective agreements and covenants hereunder will cause irreparable injury to
the Investor or the Company, for which damages, even if available, will not be
an adequate remedy. Accordingly, each of the Company and the Investor hereby
agrees that the Investor and the Company shall be entitled to seek the issuance
of equitable relief by any court of competent jurisdiction to compel performance
of the Company’s or the Investor’s obligations.

8.12.
Notices. All notices and other communications under this Agreement must be in
writing and are deemed duly delivered when (a) delivered if delivered personally
or by nationally recognized overnight courier service (costs prepaid), (b) sent
by facsimile with confirmation of transmission by the transmitting equipment
(or, the first Business Day following such transmission if the date of
transmission is not a Business Day) or (c) received or rejected by the
addressee, if sent by United States of America certified or registered mail,
return receipt requested; in each case to the following addresses or facsimile
numbers and marked to the attention of the individual (by name or title)
designated below (or to such other address, facsimile number or individual as a
party may designate by notice to the other parties):

If to the Company:
BeiGene, Ltd.
c/o Mourant Governance Services (Cayman) Limited
94 Solaris Avenue, Camana Bay
Grand Cayman KY1-1108
Cayman Islands
Attention: Chief Financial Officer





--------------------------------------------------------------------------------







with a copy to:
BeiGene USA, Inc.
55 Cambridge Parkway, Suite 700W
Cambridge, MA 02142
Attention: General Counsel


with a copy (which will not constitute notice) to:
Goodwin Procter LLP
620 Eighth Avenue
New York, NY 10018
Attention: […***…]


If to the Investor:
Amgen Inc.
One Amgen Center Drive
Thousand Oaks, CA 91320-1799
Attention: Corporate Secretary
Telephone: […***…]
Facsimile: […***…]


with a copy (which will not constitute notice) to:
Latham & Watkins LLP
650 Town Center Drive
20th Floor
Costa Mesa, CA 92626
Attention:     […***…]


8.13.
Expenses. Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.

8.14.
Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

8.15.
Counterparts. This Agreement may be executed in any number of counterparts
(including via facsimile, PDF or other electronic signature), each of which
shall be an original, but all of which together shall constitute one instrument.

8.16.
Broker’s Fees. Each party hereto represents and warrants that no agent, broker,
investment banker, person or firm acting on behalf of or under the authority of
such party hereto is or will be entitled to any broker’s or finder’s fee or any
other commission directly or indirectly in connection with the transactions
contemplated herein. Each party hereto further agrees to indemnify each other
party for any claims, losses or expenses incurred by such other party as a
result of the representation in this Section 8.16 being untrue.

8.17.
Pronouns. All pronouns contained herein, and any variations thereof, shall be
deemed to refer to the masculine, feminine or neutral, singular or plural, as to
the identity of the parties hereto may require. The words “include,” “includes”
and “including” will be deemed to be followed by the phrase “without
limitation”. The meanings given to terms defined herein will be equally
applicable to both the singular and plural forms of such terms. All references
to “dollars” or “$” will be deemed references to the lawful money of the United
States of America. All exhibits attached hereto and all other attachments hereto
are hereby incorporated herein by reference and made a part hereof.






--------------------------------------------------------------------------------





8.18.
Third Party Beneficiaries. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any Third Party, including any creditor of any
party hereto. No Third Party shall obtain any right under any provision of this
Agreement or shall by reason of any such provision make any claim in respect of
any debt, liability or obligation (or otherwise) against any party hereto.

8.19.
No Strict Construction. This Agreement has been prepared jointly and will not be
construed against either party. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party hereto by virtue of the authorship of any
provisions of this Agreement.

[Signature Page to Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.


Company:


BeiGene, Ltd.




By: /s/ Scott A. Samuels
Name: Scott A. Samuels
Title:Senior Vice President, General Counsel








--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.
Investor:
 
Amgen Inc.






By: /s/ Robert A. Bradway
Name: Robert A. Bradway
Title: Chairman of the Board, President & CEO












--------------------------------------------------------------------------------





EXHIBIT A
FORM OF SUPPORT AGREEMENT
THIS SUPPORT AGREEMENT (“Agreement”), dated as of October [], 2019, is made by
and between Amgen Inc., a Delaware corporation (the “Investor”), and the
undersigned holder (the “Shareholder”) of ordinary shares, par value $0.0001 per
share (“Ordinary Shares”), of BeiGene, Ltd., an exempted company incorporated in
the Cayman Islands (the “Company”).
WHEREAS, the Investor and the Company have entered into (i) a Share Purchase
Agreement, dated as of even date herewith (as such agreement may be subsequently
amended or modified, the “Purchase Agreement”), providing for the sale and
issuance by the Company to the Investor of [] Ordinary Shares, and (ii) a
Collaboration Agreement by and among the Company, BeiGene Switzerland GmbH, a
wholly-owned subsidiary of the Company (“BeiGene Switzerland” and together with
the Company, “BeiGene”), and the Investor (the “Collaboration Agreement”),
subject in each case to the approval of the Company’s shareholders in accordance
with the HK Listing Rules (collectively, the “Transaction”);
WHEREAS, as of the date hereof, the Shareholder beneficially owns and has sole
or shared voting power with respect to the number of Ordinary Shares, and holds
stock options or other rights to acquire beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of the number of Ordinary Shares indicated opposite the Shareholder’s
name on Schedule 1 attached hereto (together with any New Shares (defined in
Section 2 below), the “Shares”);
WHEREAS, as an inducement and a condition to the willingness of the Investor to
enter into the Purchase Agreement and the Collaboration Agreement, and in
consideration of the substantial expenses incurred and to be incurred by it in
connection therewith, the Shareholder has agreed to enter into and perform this
Agreement; and
WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Purchase Agreement.
NOW, THEREFORE, in consideration of, and as a condition to, the Investor
entering into the Purchase Agreement and the Collaboration Agreement and
proceeding with the transactions contemplated thereby, and in consideration of
the expenses incurred and to be incurred by the Investor in connection
therewith, the Shareholder and Investor agree as follows:
1.
Agreement to Vote Shares. The Shareholder agrees that, prior to the Expiration
Date (as defined in Section 2 below), at any meeting of the shareholders of the
Company (such meeting, the “Company Shareholders’ Meeting”) or any adjournment
or postponement thereof, or in connection with any written consent of the
shareholders of the Company, with respect to the Transaction or the Purchase
Agreement or the Collaboration Agreement, the Shareholder shall:

(a)
appear at such Company Shareholders’ Meeting or otherwise cause the Shares to be
counted as present thereat for purposes of calculating a quorum; and

(b)
from and after the date hereof until the Expiration Date, vote (or cause to be
voted), or deliver a written consent (or cause a written consent to be
delivered) covering all of the Shares that such Shareholder shall be entitled to
so vote: (i) in favor of approval of the Transaction and all other transactions
contemplated by the Purchase Agreement or the Collaboration Agreement as to
which shareholders of the Company are called upon to vote or consent in favor of
any matter necessary for consummation of the Transaction and the other
transactions contemplated by the Purchase Agreement or the Collaboration
Agreement; and (ii) against any action or agreement that would reasonably be
expected to prevent, materially impede or materially delay the consummation of
the transactions contemplated by the Purchase Agreement or the Collaboration
Agreement. The Shareholder shall not take or commit or agree to take any action
inconsistent with the foregoing.

Expiration Date. As used in this Agreement, the term “Expiration Date” shall
mean the earlier to occur of (a) the date of the approval of the Transaction and
all other transactions contemplated by the Purchase Agreement or the
Collaboration Agreement at the Company Shareholders’ Meeting, (b) such date and
time as the Purchase Agreement shall be terminated pursuant to Section 8.1
thereof, or (c) upon mutual written agreement of the parties to terminate this
Agreement. Upon termination or expiration of this Agreement, no party shall have
any further obligations or liabilities under this Agreement; provided, however,
such termination or expiration shall not relieve any party from liability for
any fraud, willful breach of this Agreement or acts of bad faith prior to
termination hereof.
Additional Purchases The Shareholder agrees that any Ordinary Shares of the
Company that the Shareholder purchases or with respect to which the Shareholder
otherwise acquires beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) after the execution of this Agreement and prior to the Expiration
Date, whether by the exercise of any stock options or otherwise (“New Shares”),
shall be subject to the terms and conditions of this Agreement to the same





--------------------------------------------------------------------------------





extent as if they constituted Shares as of the date hereof. The Shareholder
agrees to promptly notify Investor in writing of the nature and amount of any
New Shares.
Transfers of Shares. From and after the date hereof until the Expiration Date,
the Shareholder shall not, directly or indirectly, (a) deposit any Shares into a
voting trust or enter into a voting agreement or similar arrangement with
respect to such Shares or grant any proxy or power of attorney with respect
thereto, (b) take any action that would make any representation or warranty of
the Shareholder contained herein untrue or incorrect, or (c) take any action
that would have the effect of preventing or disabling the Shareholder from
performing the Shareholder’s obligations under this Agreement, provided that,
with respect to the forgoing clause (b), any change to Schedule 1 hereto that is
permitted by this Agreement shall not constitute a breach of clause (b).
Notwithstanding the forgoing, nothing herein will limit or affect the
Shareholder’s ability to directly or indirectly, (a) sell, assign, transfer,
tender, or otherwise dispose of (including, without limitation, by the creation
of a Lien (as defined in Section 5(c) below)) any Shares or (b) enter into any
contract, option, commitment or other arrangement or understanding with respect
to the direct or indirect sale, transfer, assignment or other disposition of
(including, without limitation, by the creation of a Lien (as defined in
Section 5(c) below)) any Shares.
2.
Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to Investor as follows:

(a)
the Shareholder has the full power and authority to execute and deliver this
Agreement and to perform the Shareholder’s obligations hereunder;

(b)
this Agreement (assuming this Agreement constitutes a valid and binding
agreement of the Investor) has been duly executed and delivered by or on behalf
of the Shareholder and constitutes a valid and binding agreement with respect to
the Shareholder, enforceable against the Shareholder in accordance with its
terms, except as enforcement may be limited by general principles of equity
whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally;

(c)
the Shareholder beneficially owns the number of Shares indicated opposite such
Shareholder’s name on Schedule 1 free and clear of any liens, claims, charges or
other encumbrances or restrictions of any kind whatsoever (“Liens”), and has
sole or shared, and otherwise unrestricted, voting power with respect to such
Shares and none of the Shares are subject to any voting trust or other
agreement, arrangement, or restriction with respect to the voting of the Shares,
except as contemplated by this Agreement;

(d)
the execution and delivery of this Agreement by the Shareholder does not, and
the performance by the Shareholder of his obligations hereunder and the
compliance by the Shareholder with any provisions hereof will not, violate or
conflict with, result in a material breach of or constitute a default (or an
event that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any Shares pursuant to,
any agreement, instrument, note, bond, mortgage, contract, lease, license,
permit or other obligation or any order, arbitration award, judgment or decree
to which the Shareholder is a party or by which the Shareholder is bound, or any
law, statute, rule or regulation to which the Shareholder is subject or, in the
event that the Shareholder is a corporation, partnership, trust or other entity,
any bylaw or other organizational document of the Shareholder; and

(e)
the execution and delivery of this Agreement by the Shareholder does not, and
the performance of this Agreement by the Shareholder does not and will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority by the Shareholder
except for applicable requirements, if any, of the Exchange Act, and except
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, would not prevent or delay the
performance by the Shareholder of his obligations under this Agreement in any
material respect.

3.
[Reserved.]

4.
No Limitation on Discretion as Director or Fiduciary. Notwithstanding anything
herein to the contrary, the covenants and agreements set forth herein shall not
prevent the Shareholder, (a) if the Shareholder is serving on the Board of
Directors of the Company, from exercising his duties and obligations as a
director of the Company or otherwise taking any action, subject to the
applicable provisions of the Purchase Agreement and the Collaboration Agreement,
while acting in such capacity as a director of the Company, or (b) if the
Shareholder is serving as a trustee or fiduciary of any ERISA plan or trust,
from exercising his duties and obligations as a trustee or fiduciary of such
ERISA plan or trust. The Shareholder is executing this Agreement solely in his
capacity as a shareholder.






--------------------------------------------------------------------------------





5.
Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof or was otherwise breached. It is accordingly
agreed that the parties shall be entitled to specific relief hereunder,
including, without limitation, an injunction or injunctions to prevent and
enjoin breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, in any state or federal court in any competent
jurisdiction, in addition to any other remedy to which they may be entitled at
law or in equity. Any requirements for the securing or posting of any bond with
respect to any such remedy are hereby waived.

6.
Further Assurances. The Shareholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as the Investor may reasonably request
for the purpose of effectively carrying out the transactions contemplated by
this Agreement.

7.
Notice. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or sent by overnight courier
(providing proof of delivery) to the Investor in accordance with Section 8.11 of
the Purchase Agreement and to each Shareholder at its address set forth on
Schedule 1 attached hereto (or at such other address for a party as shall be
specified by like notice).

8.
Severability. If any term or other provision of this Agreement is determined to
be invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

9.
Binding Effect and Assignment. All of the covenants and agreements contained in
this Agreement shall be binding upon, and inure to the benefit of, the
respective parties and their permitted successors, assigns, heirs, executors,
administrators and other legal representatives, as the case may be. This
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto; provided, however, that, notwithstanding the
foregoing, the Investor may assign its rights and obligations hereunder in whole
or in part to any Affiliate of the Investor or to any successor of the Investor
as a result of a Change of Control of the Investor, provided further, that in
the case of such assignment the assignee shall agree in writing to be bound by
the provisions of this Agreement and the Investor shall not be relieved of its
obligations hereunder.

10.
No Waivers. No waivers of any breach of this Agreement extended by the Investor
to the Shareholder shall be construed as a waiver of any rights or remedies of
the Investor with respect to any other shareholder of the Company who has
executed an agreement substantially in the form of this Agreement with respect
to Shares held or subsequently held by such shareholder or with respect to any
subsequent breach of the Shareholder or any other such shareholder of the
Company. No waiver of any provisions hereof by either party shall be deemed a
waiver of any other provisions hereof by any such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

11.
Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, without regard
to the conflict of laws principles thereof that would require the application of
the Law of any other jurisdiction. The parties irrevocably and unconditionally
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York solely and specifically for the purposes of any
action or proceeding arising out of or in connection with this Agreement. EACH
OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT JURISDICTION AND VENUE IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR PROCEEDING SEEKING EQUITABLE
RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK (THE “CHOSEN COURTS”). EACH PARTY HERETO
FURTHER AGREES NOT TO BRING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT
OTHER THAN THE CHOSEN COURTS PURSUANT TO THE FOREGOING SENTENCE (OTHER THAN UPON
APPEAL). BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE CHOSEN COURTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HERETO
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN EACH OF THE CHOSEN COURTS, AND
HEREBY WAIVE ANY OBJECTION THAT ANY SUCH CHOSEN COURT IS AN IMPROPER OR
INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH SUIT, ACTION






--------------------------------------------------------------------------------





OR PROCEEDING. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 14 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 14 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
12.
No Agreement Until Executed. Irrespective of negotiations among the parties or
the exchanging of drafts of this Agreement, this Agreement shall not constitute
or be deemed to evidence a contract, agreement, arrangement or understanding
between the parties hereto unless and until (a) the Board of Directors of the
Company has approved, for purposes of any applicable laws and regulations, and
any applicable provision of the Company’s Articles of Association, the
transactions contemplated by the Purchase Agreement and the Collaboration
Agreement, (b) each of the Purchase Agreement and the Collaboration Agreement is
executed by all parties thereto, and (c) this Agreement is executed by all
parties hereto

13.
Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof and contains the entire agreement among the parties with respect to the
subject matter hereof. This Agreement may not be amended, supplemented or
modified, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by each party hereto.

14.
Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction of interpretation of this Agreement.

15.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original but all of which together shall constitute
one and the same instrument.

[Signature Page Follows Next]







--------------------------------------------------------------------------------





EXECUTED as of the date first above written.
SHAREHOLDER
    
Name:                    
 
AMGEN INC.
By:                    
Name:                    
Title:                    







--------------------------------------------------------------------------------





SCHEDULE 1
Shareholder & Address
Ordinary Shares
Options
 
 
 












--------------------------------------------------------------------------------





EXHIBIT B
FORM OF IRREVOCABLE PROXY
In order to secure the performance of the duties of the undersigned pursuant to
Section 5.3 of the Share Purchase Agreement, dated as of October 31, 2019 (the
“Agreement”), by and among BeiGene, Ltd. (the “Company”), and Amgen Inc. (the
“Investor”), the undersigned hereby irrevocably appoints John V. Oyler and Scott
A. Samuels, and each of them, the attorneys, agents and proxies, with full power
of substitution in each of them, for the undersigned, and in the name, place and
stead of the undersigned, to vote (or cause to be voted) or, if applicable, to
give consent, in such manners as each such attorney, agent and proxy or his
substitute shall in his sole discretion deem proper to record such vote (or
consent) in the manners, and solely with respect to such matters as set forth in
Section 5.3 of the Agreement (but in any case, in accordance with any written
instruction from the undersigned, properly delivered under Section 5.3 of the
Agreement, to vote or give consent as contemplated by Section 5.3 of the
Agreement) with respect to all voting securities, which the undersigned is or
may be entitled to vote at any meeting of the Company held after the date
hereof, whether annual or special and whether or not an adjourned meeting or, if
applicable, to give written consent with respect thereto. This proxy is coupled
with an interest, shall be irrevocable and binding on any successor in interest
of the undersigned and shall not be terminated by operation of law upon the
occurrence of any event, except as set forth in Section 5.3 of the Agreement.
This proxy shall operate to revoke and render void any prior proxy as to voting
securities heretofore granted by the undersigned which is inconsistent herewith.
This proxy shall terminate upon the later of (i) the fifth (5th) anniversary of
the Closing Date and (ii) the expiration of the Standstill Period (as defined in
the Agreement).
 
AMGEN INC.
 
 
 
By:
 
Name:
Title:










--------------------------------------------------------------------------------





Schedule 1.1
Support Agreements
 
667, L.P.
 
 
 
Baker Brothers Life Sciences, L.P.
 
[...***...]








